Name: Commission Regulation (EC) No 251/2009 of 11 March 2009 implementing and amending Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the series of data to be produced for structural business statistics and the adaptations necessary after the revision of the statistical classification of products by activity (CPA) (Text with EEA relevance )
 Type: Regulation
 Subject Matter: business organisation;  economic analysis;  business classification
 Date Published: nan

 31.3.2009 EN Official Journal of the European Union L 86/170 COMMISSION REGULATION (EC) No 251/2009 of 11 March 2009 implementing and amending Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the series of data to be produced for structural business statistics and the adaptations necessary after the revision of the statistical classification of products by activity (CPA) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 295/2008 (1) of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics, and in particular Article 11(2) (b) and (e) thereof, Whereas: (1) Regulation (EC, Euratom) No 58/97 (2) established a common framework for the production of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community. For reasons of clarity and rationalisation that Regulation has been recast, with substantial amendments to various provisions. (2) Commission Regulation (EC) No 2701/98 on the series of data to be produced for structural business statistics (3) must be modified in order to take account of those amendments. For the sake of clarity it should be replaced by this Regulation. (3) It is necessary to specify the frequency of the compilation of the multiannual structural business statistics and the breakdown of the results for the production of structural business statistics in order to produce data comparable and harmonised between Member States. (4) It is necessary to adapt certain titles of the characteristics of Annex V following the revision of the statistical classification of products by activity (CPA). (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The frequency of the compilation of multiannual statistics and the breakdown of results referred to in Articles 3 and 7 of Regulation (EC) 295/2008 shall be as specified in the series of data laid down in the Annex I to this Regulation. Member States shall produce these series of data for reference year 2008 and subsequent years. Article 2 Regulation (EC) No 2701/98 is hereby repealed. It shall, however, continue to apply as regards the series of data to be transmitted for reference years up to and including 2007. Article 3 Annex V to Regulation No 295/2008 is amended as specified in the Annex II to this Regulation. Article 4 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2009 For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 97, 9.4.2008, p. 13-59. (2) OJ L 14, 17.1.1997, p. 1. (3) OJ L 344, 18.12.1998, p. 81. ANNEX I SERIES OF DATA 1. SERVICES Summary table Series code Title 1A Annual enterprise statistics for services 1B Annual enterprise statistics by size class for services 1C Annual regional statistics for services 1D Annual enterprise statistics for central banking 1E Annual enterprise statistics for special aggregates of activities 1P Annual preliminary results for services Annual enterprise statistics for services listed in Annex I Section 4 paragraphs 3 and 4 of the Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 1A Series name Annual enterprise statistics for services First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections H to J and L to N and division 95 Characteristics Characteristic in Annex I section 4 paragraph 3: 11 11 0 Number of enterprises Characteristics in Annex I section 4 paragraph 4: 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 13 1 Payments for agency workers 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed (1) 16 13 0 Number of employees (1) 16 14 0 Number of employees in full-time equivalents Level of activity breakdown NACE Rev.2 4-digit level (classes) NACE Rev.2 3-digit level (groups) NACE Rev.2 2-digit level (divisions) NACE Rev.2 1-digit level (sections) Annual enterprise statistics by size class for services listed in Annex I Section 4 paragraphs 3 and 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 1B Series name Annual enterprise statistics by size class for services First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections H to J and L to N and division 95 Characteristics Characteristic of Annex I section 4 paragraph 3: 11 11 0 Number of enterprises Characteristics in Annex I section 4 paragraph 4: 12 11 0 Turnover 12 15 0 Value added at factor cost 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Divisions) NACE Rev.2 1-digit level (Sections) Level of size class breakdown Number of persons employed: 0-1, 2-9, 10-19, 20-49, 50-249, 250+, total Annual regional statistics for services listed in Annex I Section 4 paragraphs 3 and 5 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 1C Series name Annual regional statistics for services First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections H to J and L to N and division 95 Characteristics Characteristic of Annex I section 4 paragraph 3: 11 21 0 Number of local units Characteristics in Annex I section 4 paragraph 5: 13 32 0 Wages and salaries 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 2-digit level (Divisions) NACE Rev.2 1-digit level (sections) Level of regional breakdown NUTS 2, NUTS1, NUTS0. Annual enterprise statistics for central banking listed in Annex I Section 4 paragraphs 3 and 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 1D Series name Annual enterprise statistics for central banking First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 class 64.11 Characteristics Characteristic in Annex I section 4 paragraph 3: 11 11 0 Number of enterprises Characteristics in Annex I section 4 paragraph 4: 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 13 1 Payments for agency workers 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 13 0 Number of employees 16 14 0 Number of employees in full-time equivalents Level of activity breakdown NACE Rev.2 4-digit level (class) Annual enterprise statistics for special aggregates of activities listed in Annex I Section 4 paragraphs 3 and 4 of the Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 1E Series name Annual enterprise statistics for special aggregates of activities First reference year 2008 Frequency Annual Activity coverage Special aggregates Characteristics Characteristic in Annex I section 4 paragraph 3: 11 11 0 Number of enterprises Characteristics in Annex I section 4 paragraph 4: 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 13 1 Payments for agency workers 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed (2) 16 13 0 Number of employees (2) 16 14 0 Number of employees in full-time equivalents Level of activity breakdown Special aggregates B_TO_N_X_K Total business economy excluding financial and insurance activities ICT_T ICT total (NACE Rev.2: 26.1+26.2+26.3+26.4+26.8+95.1+46.5+58.2+61+62+63.1) ICT_M ICT manufacturing (NACE Rev.2: 26.1+26.2+26.3+26.4+26.8) ICT_S ICT services (NACE Rev.2: 95.1+46.5+58.2+61+62+63.1) HIT High technology manufacturing (NACE Rev.2 21+26+30.3+32.5)) MHT Medium-high technology manufacturing (NACE Rev.2 20+25.4+27+28+29+30-30.3+33) MLT Medium-low technology manufacturing (NACE Rev.2 19+22+23+24+25-25.4) LOT Low technology manufacturing (NACE Rev. 10+11+12+13+14+15+16+17+18+31+32-32.5) INF Information sector (NACE Rev.2 58.1+59.1+59.2+60+63.9) HITS High technology services (NACE Rev.2 53+58+60+61+62+63+72) KWNMS Knowledge intensive market services (NACE Rev.2 50+51+68+69+70+71+73+74+77+78+80+81+82) CRA Computer related services (NACE Rev.2 58.2+62+63.1) Annual preliminary results for services listed in Annex I Section 8 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 1P Series name Annual preliminary results for services First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections H to J and L to N and division 95 Characteristics Characteristics of Annex I section 8: 12 11 0 Turnover 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Divisions) NACE Rev.2 1-digit level (Sections) Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period. 2. INDUSTRY Summary table Series code Title 2A Annual enterprise statistics for industry 2B Annual enterprise statistics by size class for industry 2C Annual regional statistics for industry 2D Annual KAU statistics for industry 2E Multiannual enterprise statistics  Intangible investment for industry 2F Multiannual enterprise statistics  Sub-contracting for industry 2G Multiannual enterprise statistics  Breakdown of turnover for industry 2H Annual enterprise statistics on environmental protection expenditure broken down by environmental domains for industry 2I Annual enterprise statistics on environmental protection expenditure broken down by size classes (number of persons employed) for industry 2J Multiannual enterprise statistics on environmental protection expenditure broken down by environmental domains for industry 2K Multiannual enterprise statistics on environmental protection expenditure broken down by size classes (number of persons employed) for industry 2P Annual preliminary results for industry Annual enterprise statistics for industry listed in Annex II Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2A Series name Annual enterprise statistics for industry First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristics of Annex II section 4 paragraph 2: 11 11 0 Number of enterprises Characteristics in Annex II section 4 paragraph 3: 12 11 0 Turnover 12 12 0 Production value 12 13 0 Gross margin on goods for resale 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 13 1 Payments for agency workers 13 21 3 Change in stocks of finished products and work in progress manufactured by the unit 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 13 41 1 Payments for long-term rental and operational leasing 15 11 0 Gross investment in tangible goods 15 12 0 Gross investment in land 15 13 0 Gross investment in existing buildings and structures 15 14 0 Gross investment in construction and alteration of buildings 15 15 0 Gross investment in machinery and equipment 15 21 0 Sales of tangible investment goods 16 11 0 Number of: persons employed (3) 16 13 0 Number of employees (3) 16 14 0 Number of employees in full-time equivalent units 16 15 0 Number of hours worked by employees 18 11 0 Turnover from the principal activity at the NACE Rev.2 three-digit level 20 11 0 Purchases of energy products (NACE Rev.2 Sections D and E excluded) Level of activity breakdown NACE Rev.2 3-digit level (group) for characteristic 18 11 0 NACE Rev.2 4-digit level (class), NACE Rev.2 3-digit level (group), NACE Rev.2 2-digit level (division), NACE Rev.2 1-digit level (section) for all other characteristics Annual enterprise statistics broken down by size class for industry listed in Annex II Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2B Series name Annual enterprise statistics by size class for industry First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristic in Annex II section 4 paragraph 2: 11 11 0 Number of enterprises Characteristics in Annex II section 4 paragraph 3: 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and service 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 16 11 0 Number of: persons employed 16 13 0 Number of employees 16 15 0 Number of hours worked by employees Level of activity breakdown NACE Rev.2 3-digit level (Groups), NACE Rev.2 2-digit level (Divisions), NACE Rev.2 1-digit level (Sections) Level of size class breakdown Number of persons employed: 0-9, 10-19, 20-49, 50-249, 250+, total Annual regional statistics for industry listed in Annex II Section 4 paragraphs 2 and 5 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2C Series name Annual regional statistics for industry First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristic of Annex II section 4 paragraph 2: 11 21 0 Number of local units Characteristics in Annex II section 4 paragraph 5: 13 32 0 Wages and salaries 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 2-digit level (Divisions), NACE Rev.2 1-digit level (Sections) Level of regional breakdown NUTS2, NUTS1, NUTS0. Annual KAU statistics for industry listed in Annex II Section 4 paragraphs 2 and 6 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2D Series name Annual KAU statistics for industry First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristic of Annex II section 4 paragraph 2: 11 31 0 Number of kind-of-activity units Characteristics in Annex II section 4 paragraph 6: 12 11 0 Turnover 12 12 0 Production value 13 32 0 Wages and salaries 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 4-digit level (Classes), NACE Rev.2 3-digit level (groups), NACE Rev.2 2-digit level (divisions), NACE Rev.2 1-digit level (sections) Multiannual intangible investment statistics for industry listed in Annex II Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2E Series name Multiannual enterprise statistics  Intangible investment statistics for industry First reference year 2009 for characteristics 15 42 0 and 15 44 1 Frequency 3-yearly Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristics of Annex II section 4 paragraph 4: 15 42 0 Gross investment in concessions, patents, licences and trade marks and similar rights 15 44 1 Investment in purchased software Level of activity breakdown NACE Rev.2 4-digit level (Classes), NACE Rev.2 3-digit level (Groups), NACE Rev.2 2-digit level (Divisions), NACE Rev.2 1-digit level (Sections) Multiannual sub-contracting statistics for industry listed in Annex II Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2F Series name Multiannual enterprise statistics  Sub-contracting statistics for industry First reference year 2008 for characteristic 23 11 0 Frequency 3-yearly Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristic of Annex II section 4 paragraph 4: 23 11 0 Payments to sub-contractors Level of activity breakdown NACE Rev.2 4-digit level (Classes), NACE Rev.2 3-digit level (Groups), NACE Rev.2 2-digit level (Divisions), NACE Rev.2 1-digit level (Sections) Multiannual enterprise statistics on breakdown of turnover for industry listed in Annex II Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2G Series name Multiannual enterprise statistics  Breakdown of turnover by type of activity for industry First reference year 2008 Frequency 5-yearly Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristics of Annex II section 4 paragraph 4: 18 12 0 Turnover from industrial activities 18 15 0 Turnover from service activities 18 16 0 Turnover from trading activities of purchase and resale and intermediary activities Level of activity breakdown NACE Rev.2 3-digit level (Groups), NACE Rev.2 2-digit level (Divisions), NACE Rev.2 1-digit level (Sections) Annual enterprise statistics on environmental protection expenditure by environmental domains for industry listed in Annex II Section 4 paragraphs 3 and 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2H Series name Annual enterprise statistics on environmental protection expenditure by environmental domains for industry First reference year 2008 Frequency Annual Activity coverage NACE Rev.2, sections B-E (except for NACE Rev.2 divisions 37, 38 and 39) Characteristics Characteristics in Annex II, section 4, paragraph 3: 21 11 0 Investment in equipment and plant for pollution control, and special anti-pollution accessories (mainly end-of-pipe equipment) 21 12 0 Investment in equipment and plant linked to cleaner technology (integrated technology) Level of activity breakdown NACE Rev.2 2 digit level (divisions), NACE Rev.2 1-digit level (sections) Level of breakdown by environmental domains Protection of ambient air and climate, Wastewater management, Waste management, Other environmental protection activities, total. Annual enterprise statistics on environmental protection expenditure by size classes of number of persons employed for industry listed in Annex II Section 4 paragraphs 3 and 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2I Series name Annual enterprise statistics on environmental protection expenditure broken down by size classes of number of persons employed for industry First reference year 2008 Frequency annual Activity coverage NACE Rev.2, sections B-E (except for NACE Rev.2 divisions 37, 38 and 39) Characteristics Characteristics in Annex II, section 4, paragraph 3: 21 11 0 Investment in equipment and plant for pollution control, and special anti-pollution accessories (mainly end-of-pipe equipment) 21 12 0 Investment in equipment and plant linked to cleaner technology (integrated technology) Level of activity breakdown NACE Rev.2 2-digit level (divisions), NACE Rev.2 1-digit level (sections) Level of size class breakdown Number of persons employed: 0-49, 50-249, 250+, total Multiannual enterprise statistics on environmental protection expenditure by environmental domains for industry listed in Annex II Section 4 paragraphs 3 and 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2J Series name Multiannual enterprise statistics on environmental protection expenditure by environmental domains for industry First reference year 2010 Frequency 3-yearly Activity coverage NACE Rev.2, sections B-E (except for NACE Rev.2 divisions 37, 38 and 39) Characteristics Characteristic in Annex II, section 4, paragraph 4: 21 14 0 Total current expenditure on environmental protection Level of activity breakdown NACE Rev.2 2 digit level (divisions), NACE Rev.2 1-digit level (sections) Level of breakdown by environmental domains Protection of ambient air and climate, Wastewater management, Waste management, Other environmental protection activities, total. Multiannual enterprise statistics on environmental protection expenditure by size classes of number of persons employed for industry listed in Annex II Section 4 paragraphs 3 and 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2K Series name Multiannual enterprise statistics on environmental protection expenditure broken down by size classes of number of persons employed for industry First reference year 2010 Frequency 3-yearly Activity coverage NACE Rev.2, sections B-E (except for NACE Rev.2 divisions 37, 38 and 39) Characteristics Characteristic in Annex II, section 4, paragraph 4: 21 14 0 Total current expenditure on environmental protection Level of activity breakdown NACE Rev.2 2-digit level (divisions), NACE Rev.2 1-digit level (sections) Level of size class breakdown Number of persons employed: 0-49, 50-249, 250+, total Annual preliminary results for industry listed in Annex II Section 8 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 2P Series name Annual preliminary results for industry First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections B-E Characteristics Characteristics of Annex II section 8: 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 13 11 0 Total purchases of goods and services 13 32 0 Wages and salaries 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 3-digit level (Group), NACE Rev.2 2-digit level (Divisions), NACE Rev.2 1-digit level (Sections) Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period. 3. DISTRIBUTIVE TRADES Summary table Series code Title 3A Annual enterprise statistics for distributive trades 3B Annual enterprise statistics by size class of employment for distributive trades 3C Annual regional statistics for distributive trades 3D Annual enterprise statistics by size class of turnover for distributive trades 3E Multiannual enterprise statistics Breakdown of turnover by product type for wholesale and retail trade and repair of motor vehicles and motorcycles 3F Multiannual enterprise statistics Breakdown of turnover by product type for wholesale trade 3G Multiannual enterprise statistics Breakdown of turnover by product type for retail trade 3H Multiannual enterprise statistics Breakdown of turnover by type of activity for wholesale and retail trade and repair of motor vehicles and motor cycles 3I Multiannual enterprise statistics Breakdown of turnover by type of activity for wholesale trade 3J Multiannual enterprise statistics Breakdown of turnover by type of activity and number of retail stores for retail trade 3K Multiannual regional statistics for distributive trades 3P Annual preliminary results for distributive trades Annual enterprise statistics for distributive trades listed in Annex III Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3A Series name Annual enterprise statistics for distributive trades First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section G Characteristics Characteristic of Annex III Section 4 paragraph 2 11 11 0 Number of enterprises Characteristics of Annex III Section 4 paragraph 3 12 11 0 Turnover 12 12 0 Production value 12 13 0 Gross margin on goods for resale 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received 13 13 1 Payments for agency workers 13 21 0 Change in stocks of goods and services 13 21 1 Change in stocks of goods and services purchased for resale in the same condition as received 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 15 11 0 Gross investment in tangible goods 15 12 0 Gross investment in land 15 13 0 Gross investment in existing buildings and structures 15 14 0 Gross investment in construction and alteration of buildings 15 15 0 Gross investment in machinery and equipment 15 21 0 Sales of tangible investment goods 16 11 0 Number of persons employed (4) 16 13 0 Number of employees (4) 16 14 0 Number of employees in full-time equivalents Level of activity breakdown NACE Rev. 2 4-digit level (Classes) NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Annual enterprise statistics broken down by size class of employment for distributive trades listed in Annex III Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3B Series name Annual enterprise statistics by size class of employment for distributive trades First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section G Characteristics Characteristic of Annex III Section 4 paragraph 2 11 11 0 Number of enterprises Characteristics of Annex III Section 4 paragraph 3 12 11 0 Turnover 12 15 0 Value added at factor cost 16 11 0 Number of persons employed Level of activity breakdown NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of size class breakdowns Number of persons employed: 0-1, 2-9, 10-19, 20-49, 50-249, 250+, total Annual regional statistics for distributive trades listed in Annex III Section 4 paragraphs 2 and 5 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3C Series name Annual regional statistics for distributive trades First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section G Characteristics Characteristic of Annex III Section 4 paragraph 2 11 21 0 Number of local units Characteristics of Annex III Section 4 paragraph 5 13 32 0 Wages and salaries 16 11 0 Number of persons employed Level of activity breakdown NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of regional breakdown NUTS 2 NUTS 1 NUTS 0 Annual enterprise statistics broken down by size class of turnover for distributive trades listed in Annex III Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3D Series name Annual enterprise statistics by size class of turnover for distributive trades First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section G Characteristics Characteristic of Annex III Section 4 paragraph 2 11 11 0 Number of enterprises Characteristics of Annex III Section 4 paragraph 3 12 11 0 Turnover 12 15 0 Value added at factor cost 16 11 0 Number of persons employed Level of activity breakdown NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of size class breakdowns Annual turnover in million EUR: 0 to less than 1, 1 to less than 2, 2 to less than 5, 5 to less than 10, 10 to less than 20, 20 to less than 50, 50 to less than 200, 200 and more, total Multiannual enterprise statistics on breakdown of turnover by product type for wholesale and retail trade and repair of motor vehicles and motorcycles listed in Annex III Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3E Series name Multiannual enterprise statistics  Breakdown of turnover by product type for Wholesale and retail trade and repair of motor vehicles and motorcycles First reference year 2010 Frequency 5-yearly Activity coverage NACE Rev.2 Division 45 Characteristics Characteristic of Annex III Section 4 paragraph 4 18 21 0 Breakdown of turnover by product (according to Section G of CPA) Level of activity breakdown NACE Rev. 2, 4-digit level (Class) NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of product breakdown CPA 2008 45.11.1 Wholesale trade services of cars and light motor vehicles 45.11.2 Specialised store retail trade services of cars and light motor vehicles 45.11.3 Other retail trade of cars and light motor vehicles 45.11.4 Wholesale on a fee or contract basis of cars and light motor vehicles 45.19.1 Wholesale trade services of other motor vehicles 45.19.2 Specialised store retail trade services of other motor vehicles 45.19.3 Other retail trade of other motor vehicles 45.19.4 Wholesale on a fee or contract basis of other motor vehicles 45.31.1 Wholesale trade services of motor vehicle parts and accessories 45.31.2 Wholesale on a fee or contract basis of parts and accessories of motor vehicles 45.32.1 Specialised store retail trade services of motor vehicle parts and accessories 45.32.2 Other retail trade of parts and accessories of motor vehicles 45.40.1 Wholesale trade services of motorcycles and related parts and accessories 45.40.2 Specialised store retail trade services of motorcycles and related parts and accessories 45.40.3 Other retail trade services of motorcycles and related parts and accessories 45.40.4 Wholesale trade services on a fee or contract basis of motorcycles and related parts and accessories 46 Wholesale trade services, except of motor vehicles and motorcycles 47 Retail trade services, except of motor vehicles and motorcycles 47.00.1 Retail trade services of fruit, vegetables, meat, fish, bakery and dairy products and eggs 47.00.2 Retail trade services of other food products, beverages and tobacco TOTAL Total for trading and intermediary activities Multiannual enterprise statistics on breakdown of turnover by product type for wholesale trade listed in Annex III Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3F Series name Multiannual enterprise statistics  Breakdown of turnover by product type for wholesale trade First reference year 2008 Frequency 5-yearly Activity coverage NACE Rev.2 Division 46 Characteristics Characteristic of Annex III Section 4 paragraph 4 18 21 0 Breakdown of turnover by product (according to Section G of CPA) Level of activity breakdown NACE Rev. 2, 4-digit level (Class) NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of product breakdown CPA 2008 45A Wholesale and retail trade and repair of motor vehicles and motorcycles excluding 452 (Maintenance and repair services of motor vehicles) and 454 (Trade, maintenance and repair services of motorcycles and related parts and accessories) 46.11 Wholesale on a fee or contract basis of agricultural raw materials, live animals, textile raw materials and semi-finished goods 46.12 Wholesale on a fee or contract basis of fuels, ores, metals and industrial chemicals 46.13 Wholesale on a fee or contract basis of timber and building materials 46.14 Wholesale on a fee or contract basis of machinery, industrial equipment, ships and aircraft 46.15 Wholesale on a fee or contract basis of furniture, household goods, hardware and ironmongery 46.16 Wholesale on a fee or contract basis of textiles, clothing, fur, footwear and leather goods 46.17 Wholesale on a fee or contract basis of food, beverages and tobacco 46.18 Wholesale on a fee or contract basis of other particular products 46.21 Wholesale trade services of grain, unmanufactured tobacco, seeds and animal feeds 46.22 Wholesale trade services of flowers and plants 46.23 Wholesale trade services of live animals 46.24 Wholesale trade services of hides, skins and leather 46.31 Wholesale trade services of fruit and vegetables 46.32 Wholesale trade services of meat and meat products 46.33 Wholesale trade services of dairy products, eggs and edible oils and fats 46.34 Wholesale trade services of beverages 46.35 Wholesale trade services of tobacco products 46.36 Wholesale trade services of sugar and chocolate and sugar confectionery 46.37 Wholesale trade services of coffee, tea, cocoa and spices 46.38 Wholesale trade services of other food, including fish, crustaceans and molluscs 46.41 Wholesale trade services of textiles 46.42 Wholesale trade services of clothing and footwear 46.43 Wholesale trade services of electrical household appliances 46.44 Wholesale trade services of china and glassware and cleaning materials 46.45 Wholesale trade services of perfume and cosmetics 46.46 Wholesale trade services of pharmaceutical goods 46.47 Wholesale trade services of furniture, carpets and lighting equipment 46.48 Wholesale trade services of watches and jewellery 46.49 Wholesale trade services of other household goods 46.51 Wholesale trade services of computers, computer peripheral equipment and software 46.52 Wholesale trade services of electronic and telecommunications equipment and parts 46.61 Wholesale trade services of agricultural machinery, equipment and supplies 46.62 Wholesale trade services of machine tools 46.63 Wholesale trade services of mining, construction and civil engineering machinery 46.64 Wholesale trade services of machinery for the textile industry and of sewing and knitting machines 46.65 Wholesale trade services of office furniture 46.66 Wholesale trade services of other office machinery and equipment 46.69 Wholesale trade services of other machinery and equipment 46.71 Wholesale trade services of solid, liquid and gaseous fuels and related products 46.72 Wholesale trade services of metals and metal ores 46.73 Wholesale trade services of wood, construction materials and sanitary equipment 46.74 Wholesale trade services of hardware, plumbing and heating equipment and supplies 46.75 Wholesale trade services of chemical products 46.76 Wholesale trade services of other intermediate products 46.77 Wholesale trade services of waste and scrap 47 Retail trade services, except of motor vehicles and motorcycles 47.00.1 Retail trade services of fruit, vegetables, meat, fish, bakery and dairy products and eggs 47.00.2 Retail trade services of other food products, beverages and tobacco TOTAL Total for trading and intermediary activities Multiannual enterprise statistics on breakdown of turnover by product type for retail trade listed in Annex III Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3G Series name Multiannual enterprise statistics  Breakdown of turnover by product type for retail trade First reference year 2012 Frequency 5-yearly Activity coverage NACE Rev.2 Division 47 Characteristics Characteristic of Annex III Section 4 paragraph 4 18 21 0 Breakdown of turnover by product (according to Section G of CPA) Level of activity breakdown NACE Rev. 2, 4-digit level (Class) NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of product breakdown CPA 2008 45A Wholesale and retail trade and repair of motor vehicles and motorcycles excluding 452 (Maintenance and repair services of motor vehicles) and 454 (Trade, maintenance and repair services of motorcycles and related parts and accessories) 45.3 Trade services of motor vehicle parts and accessories 46 Wholesale trade services, except of motor vehicles and motorcycles 47.00.1 Retail trade services of fruit, vegetables, meat, fish, bakery and dairy products and eggs 47.00.11 Retail trade services of fresh fruit and vegetables 47.00.12 Retail trade services of processed fruit and vegetables 47.00.13 Retail trade services of meat 47.00.14 Retail trade service of meat products 47.00.15 Retail trade services of fish, crustaceans ad molluscs 47.00.16 Retail trade services of bakery product 47.00.17 Retail trade services of sugar confectionary 47.00.18 Retail trade services of dairy products 47.00.19 Retail trade services of eggs 47.00.2 Retail trade services of other food products, beverages and tobacco 47.00.25 Retail trade services of alcoholic beverages 47.00.26 Retail trade services of other beverages 47.00.27 Retail trade services of tobacco products 47.00.3 Retail trade services of information and communication equipment 47.00.4 Retail trade services of construction materials and hardware 47.00.5 Retail trade services of household articles 47.00.51 Retail trade services of textiles 47.00.54 Retail trade services of electrical household appliances 47.00.6 Retail trade services of cultural and recreational goods 47.00.7 Retail trade services of clothing, pharmaceutical and medical goods, toilet articles, flowers, plants, pet animals and pet food 47.00.71 Retail trade services of clothing 47.00.72 Retail trade services of footwear 47.00.73 Retail trade services of leather goods and travel accessories 47.00.74 Retail trade services of pharmaceutical goods 47.00.75 Retail trade services of medical and orthopaedic goods 47.00.76 Retail trade services of cosmetic and toilet articles 47.00.8 Retail trade services of automotive fuel and other new goods n.e.c. 47.00.81 Retail trade services of automotive fuel Remark: the products of 47.00.9 (Retail trade services of second-hand goods need to be subdivided in the same way as the new products (47.00.1-47.00.8)) TOTAL Total for trading and intermediary activities Multiannual enterprise statistics Breakdown of turnover by type of activity for wholesale and retail trade and repair of motor vehicles and motorcycles listed in Annex III Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3H Series name Multiannual enterprise statistics Breakdown of turnover by type of activity for Wholesale and retail trade and repair of motor vehicles and motorcycles First reference year 2010 Frequency 5-yearly Activity coverage NACE Rev.2 Division 45 Characteristics Characteristic of Annex III Section 4 paragraph 4 18 10 0 Turnover from agriculture, forestry, fishing and industrial activities 18 15 0 Turnover from service activities 18 16 0 Turnover from trading activities of purchase and resale and intermediary activities Level of activity breakdown NACE Rev.2 4-digit level (Classes) NACE Rev. 2 3 digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Multiannual enterprise statistics Breakdown of turnover by type of activity for wholesale trade listed in Annex III Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3I Series name Multiannual enterprise statistics Breakdown of turnover by type of activity for Wholesale trade First reference year 2008 Frequency 5-yearly Activity coverage NACE Rev.2 Division 46 Characteristics Characteristic of Annex III Section 4 paragraph 4 18 10 0 Turnover from agriculture, forestry, fishing and industrial activities 18 15 0 Turnover from service activities 18 16 0 Turnover from trading activities of purchase and resale and intermediary activities Level of activity breakdown NACE Rev.2 4-digit level (Classes) NACE Rev. 2 3 digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Multiannual enterprise statistics Breakdown of turnover by type of activity and number of retail stores for retail trade listed in Annex III Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3J Series name Multiannual enterprise statistics Breakdown of turnover by type of activity and number of retail stores for retail trade First reference year 2012 Frequency 5-yearly Activity coverage NACE Rev.2 Division 47 Characteristics Characteristics of Annex III section 4 paragraph 4: Information on forms of trading by enterprises 17 32 0 Number of retail stores 18 10 0 Turnover from agriculture, forestry, fishing and industrial activities 18 15 0 Turnover from service activities 18 16 0 Turnover from trading activities of purchase and resale and intermediary activities Level of activity breakdown NACE Rev.2 4-digit level (Classes) NACE Rev. 2 3 digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Multiannual regional statistics for distributive trades listed in Annex III Section 4 paragraphs 2 and 6 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3K Series name Multiannual regional statistics for distributive trades First reference year 2009 Frequency 5-yearly Activity coverage NACE Rev.2 Section G Characteristics Characteristic of Annex III Section 4 paragraph 2 11 21 0 Number of local units (Divisions 45 and 47 only) Characteristics of Annex III Section 4 paragraph 6 12 11 0 Turnover (Divisions 45 and 47 only) 17 33 1 Sales space (Division 47 only) Level of activity breakdown NACE Rev. 2 3 digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Level of regional breakdown NUTS 2 NUTS 1 NUTS 0 Annual preliminary results for distributive trades listed in Annex III Section 8 paragraph 2 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 3P Series name Annual preliminary results for distributive trades First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section G Characteristics 12 11 0 Turnover 16 11 0 Number of persons employed Level of activity breakdown NACE Rev. 2 3-digit level (Groups) NACE Rev. 2 2-digit level (Divisions) NACE Rev. 2 1-digit level (Section) Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period. 4. CONSTRUCTION Summary table Series code Title 4A Annual enterprise statistics for construction 4B Annual enterprise statistics by size class for construction 4C Annual regional statistics for construction 4D Annual KAU statistics for construction 4E Multiannual enterprise statistics  Intangible investment statistics for construction 4F Multiannual enterprise statistics  Sub-contracting statistics for construction 4G Multiannual enterprise statistics  Breakdown of turnover statistics for construction 4H Multiannual enterprise statistics  Sub-contracting by size class for construction 4P Annual preliminary results for construction Annual enterprise statistics for construction listed in Annex IV Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4A Series name Annual enterprise statistics for construction First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section F Characteristics Characteristics of Annex IV section 4 paragraph 2: 11 11 0 Number of enterprises Characteristics in Annex IV section 4 paragraph 3: 12 11 0 Turnover 12 12 0 Production value 12 13 0 Gross margin on goods for resale (optional for Divisions 41 and 42 and groups 43.1 and 43.9) 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and services 13 12 0 Purchases of goods and services for resale in the same condition as received (optional for Divisions 41 and 42 and groups 43.1 and 43.9) 13 13 1 Payments for agency workers 13 21 3 Change in stocks of finished goods and work in progress manufactured by the unit 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 13 41 1 Payments for long-term rental and operational leasing of goods 15 11 0 Gross investment in tangible goods 15 12 0 Gross investment in land 15 13 0 Gross investment in existing buildings and structures 15 14 0 Gross investment in construction and alteration of buildings 15 15 0 Gross investment in machinery and equipment 15 21 0 Sales of tangible investment goods 16 11 0 Number of: persons employed (5) 16 13 0 Number of employees (5) 16 14 0 Number of employees in full-time equivalent units 16 15 0 Number of hours worked by employees 18 11 0 Turnover from the principal activity at the NACE Rev.2 three-digit level 20 11 0 Purchases of energy products Level of activity breakdown NACE Rev.2 three-digit level (group) for characteristic 18 11 0 NACE Rev.2 4-digit level (class), NACE Rev.2 3-digit level (group), NACE Rev.2 2-digit level (division), NACE Rev.2 1-digit level (section) for all other characteristics Annual enterprise statistics broken down by size class for construction listed in Annex IV Section 4 paragraphs 2 and 3 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 4B Series name Annual enterprise statistics by size class for construction First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Sections F Characteristics Characteristic in Annex IV section 4 paragraph 2: 11 11 0 Number of enterprises Characteristics in Annex IV section 4 paragraph 3: 12 11 0 Turnover 12 12 0 Production value 12 15 0 Value added at factor cost 12 17 0 Gross operating surplus 13 11 0 Total purchases of goods and service 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 16 11 0 Number of: persons employed 16 13 0 Number of employees 16 15 0 Number of hours worked by employees Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (division), NACE Rev.2 1-digit level (section) Level of size class breakdown Number of persons employed: 0-9, 10-19, 20-49, 50-249, 250+, total Annual regional statistics for construction listed in Annex IV Section 4 paragraphs 2 and 5 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4C Series name Annual regional statistics for construction First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section F Characteristics Characteristic of Annex IV section 4 paragraph 2: 11 21 0 Number of local units Characteristics in Annex IV section 4 paragraph 5: 13 32 0 Wages and salaries 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) Level of regional breakdown NUTS 2 NUTS 1 NUTS 0. Annual KAU statistics for construction listed in Annex IV Section 4 paragraphs 2 and 6 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4D Series name Annual KAU statistics for construction First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section F Characteristics Characteristics in Annex IV section 4 paragraph 6: 12 11 0 Turnover 12 12 0 Production value 13 32 0 Wages and salaries 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 4-digit level (Classes) NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Divisions) NACE Rev.2 1-digit level (section) Multiannual intangible investment statistics for construction listed in Annex IV Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4E Series name Multiannual enterprise statistics  Intangible investment statistics for construction First reference year 2009 Frequency 3-yearly Activity coverage NACE Rev.2 Section F Characteristics Characteristics of Annex IV section 4 paragraph 4: 15 44 1 Investment in purchased software Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) Multiannual sub-contracting statistics for construction listed in Annex IV Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4F Series name Multiannual enterprise statistics  Sub-contracting statistics for construction First reference year 2008 Frequency 3-yearly Activity coverage NACE Rev.2 Section F Characteristics Characteristics of Annex IV section 4 paragraph 4: 23 11 0 Payments to sub-contractors 23 12 0 Income from sub-contracting Level of activity breakdown NACE Rev.2 4-digit level (Classes) NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) Multiannual breakdown of turnover statistics for construction listed in Annex IV Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4G Series name Multiannual enterprise statistics  Breakdown of turnover for construction First reference year 2008 Frequency 3-yearly Activity coverage NACE Rev.2 Section F Characteristics Characteristics of Annex IV section 4 paragraph 4: 18 12 1 Turnover from industrial activities excluding construction 18 12 2 Turnover from construction activities 18 16 0 Turnover from trading and intermediary activities (agents) 18 15 0 Turnover from service activities 18 31 0 Turnover from building (Divisions 41 and 42 and groups 43.1 and 43.9 only) 18 32 0 Turnover from civil-engineering (Divisions 41 and 42 and groups 43.1 and 43.9 only) Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) Multiannual sub-contracting statistics by size class for construction listed in Annex IV Section 4 paragraph 4 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4H Series name Multiannual enterprise statistics  Sub-contracting by size class for construction First reference year 2008 Frequency 3-yearly Activity coverage NACE Rev.2 Section F Characteristics Characteristics of Annex IV section 4 paragraph 4: 23 11 0 Payments to sub-contractors 23 12 0 Income from sub-contracting Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) Level of size class breakdown Number of persons employed: 0-9, 10-19, 20-49, 50-249, 250+, total. Annual preliminary results for construction listed in Annex IV Section 8 of the European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 4P Series name Annual preliminary results for construction First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 Section F Characteristics Characteristics of Annex IV section 8: 11 11 0 Number of enterprises 12 11 0 Turnover 12 12 0 Production value 13 11 0 Total purchases of goods and services 13 32 0 Wages and salaries 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed Level of activity breakdown NACE Rev.2 3-digit level (Groups) NACE Rev.2 2-digit level (Division) NACE Rev.2 1-digit level (Section) Preliminary results shall be transmitted within 10 months from the end of the calendar year of the reference period. 5. INSURANCE SERVICES Summary table Series code Title 5A Annual enterprise statistics for insurance services 5B Annual enterprise statistics broken down by legal form for insurance services 5C Annual enterprise statistics broken down according to the country of residence of the parent enterprise for insurance services 5D Annual enterprise statistics broken down by size class of gross premiums written for insurance services 5E Annual enterprise statistics broken down by size class of gross technical provisions for insurance services 5F Annual enterprise statistics broken down by product for insurance services 5G Annual enterprise statistics by geographical breakdown including third countries for insurance services 5H Annual enterprise statistics by geographical breakdown by Member State for insurance services Annual enterprise statistics for insurance services listed in Annex V Section 4 paragraphs 3 and 4 and Annex I Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5A Series name Annual enterprise statistics for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 11 11 0 Number of enterprises 1,2,3,4 12 11 0 Turnover or gross premiums written 1,2,4,5,6 12 11 1 Gross direct premiums written 1,2,5,6 12 11 2 Gross reinsurance premiums accepted, written premiums 1,2,4,5,6 12 11 3 Gross direct premiums written, individual premiums 1,5 12 11 4 Gross direct premiums written, premiums under group contracts 1,5 12 11 5 Gross direct premiums written, periodic premiums 1,5 12 11 6 Gross direct premiums written, single premiums 1,5 12 11 7 Gross direct premiums written, premiums from non-bonus contracts 1,5 12 11 8 Gross direct premiums written, premiums from bonus contracts 1,5 12 11 9 Gross direct premiums written, premiums from contracts where the investment risk is borne by policyholders 1,5 13 31 0 Personnel costs 1,2,3,4 16 11 0 Number of persons employed 1,2,3,4 32 11 2 Gross change in the provision for unearned premiums 1,2,4,5,6 32 12 0 Allocated investment return transferred from the non-technical account 2,4,6 32 13 1 Gross claims payments 1,2,4,5,6 32 13 4 Gross change in the provision for outstanding claims 1,2,4,5,6 32 14 0 Gross operating expenses 1,2,4,5,6 32 15 0 Change in the equalisation provision 2,4,6 32 16 0 Other items in the technical account, gross amount 1,2,4,5,6 32 17 0 Gross balance of the technical account (sub-total I) 1,2,4,5,6 32 18 0 Reinsurance balance 1,2,4,5,6 32 18 1 Reinsurers share of gross premiums written 1,2,4,5,6 32 18 3 Reinsurers share of gross change in the provision for unearned premiums 1,2,4,5,6 32 18 5 Reinsurers share of gross claims payments 1,2,4,5,6 32 18 6 Reinsurers share of gross change in the provision for outstanding claims 1,2,4,5,6 32 18 7 Reinsurance commissions and profit participations 1,2,4,5,6 32 18 8 Reinsurers share of the gross amount of other items in the technical account 1,2,4,5,6 32 19 0 Net balance of the technical account (sub-total II) 1,2,3,4,5,6 32 22 0 Investment income 1,5 32 23 0 Unrealised gains on investments 1,5 32 25 0 Gross change in life insurance provision 1,5 32 27 0 Investments charges 1,5 32 28 0 Unrealised losses on investments 1,5 32 29 0 Allocated investment return transferred to the non-technical account 1,5 32 33 4 Reinsurers share of gross change in life insurance provision 1,5 32 42 0 Investment income 1,2,3,4 32 43 0 Allocated investment return transferred from the life-assurance technical account 1,3 32 44 0 Investment charges 1,2,3,4 32 45 0 Allocated investment return transferred to the non-life insurance technical account 2,3,4 32 46 0 Other income 1,2,3,4 32 47 0 Other charges, including value adjustments 1,2,3,4 32 48 0 Profit or loss on ordinary activities 1,2,3,4 32 49 0 Extraordinary profit or loss 1,2,3,4 32 50 0 All taxes 1,2,3,4 32 51 0 Profit or loss for the financial year 1,2,3,4 32 61 1 Commissions for total insurance business 1,2,3,4 32 61 2 Commissions for direct insurance business 1,2,3 32 61 4 External expenses on goods and services 1,2,3,4 32 61 5 External and internal claims management expenses 1,2,4,5,6 32 61 6 Acquisition costs 1,2,4,5,6 32 61 7 Administrative expenses 1,2,4,5,6 32 61 8 Gross other technical charges 1,2,4,5,6 32 61 9 Investment management charges 1,2,4,5,6 32 71 1 Income from participating interests 1,2,4,5,6 32 71 3 Income from land and buildings 1,2,4,5,6 32 71 4 Income from other investments 1,2,4,5,6 32 71 5 Value re-adjustments on investments 1,2,4,5,6 32 71 6 Gains on the realization on investments 1,2,4,5,6 32 72 1 Investment management charges, including interest 1,2,4,5,6 32 72 2 Value adjustments on investments 1,2,4,5,6 32 72 3 Losses on the realization on investments 1,2,4,5,6 36 11 0 Land and buildings 1,2,3,4 36 11 1 Land and buildings occupied by an insurance enterprise for its own activities 1,2,3,4 36 12 0 Investments in affiliated enterprises and participating interests 1,2,3,4 36 12 1 Shares in affiliated enterprises and participating interests 1,2,3,4 36 12 2 Debt securities issued by, and loans to, affiliated enterprises and to enterprises with which an insurance enterprise is linked in virtue of a participating interest 1,2,3,4 36 13 0 Other financial investments 1,2,3,4 36 13 1 Shares and other variable-yield securities and units in unit trusts 1,2,3,4 36 13 2 Debt securities and other fixed-income securities 1,2,3,4 36 13 3 Participation in investment pools 1,2,3,4 36 13 4 Loans guaranteed by mortgages 1,2,3,4 36 13 5 Other loans 1,2,3,4 36 13 6 Other (incl. deposits with credit institutions) 1,2,3,4 36 14 0 Deposits with ceding enterprises 1,2,3,4 36 20 0 Investments for the benefit of life-assurance policyholders who bear the investment risk 1,3 36 30 0 Balance sheet total 1,2,3,4 37 10 0 Total capital and reserves 1,2,3,4 37 11 0 Subscribed capital or equivalent funds 1,2,3,4 37 12 0 Share premium account, revaluation reserve, reserve 1,2,3,4 37 20 0 Subordinated liabilities 1,2,3,4 37 31 0 Gross provision for unearned premiums 1,2,4,5,6 37 32 0 Gross life assurance provision 1,2,4,5,6 37 33 0 Gross provision for outstanding claims 1,2,4,5,6 37 33 1 Gross provision for outstanding claims, related to direct business 2,6 37 34 0 Gross provision for bonuses and rebates 1,2,3,4 37 35 0 Equalization provision 1,2,3,4 37 36 0 Gross other technical provisions 1,2,3,4 37 37 0 Gross technical provisions for life-assurance policies where the investment risk is borne by the policyholders 1,3,4 37 30 1 Total net technical provisions 1,2,3,4 37 41 0 Debenture loans 1,2,3,4 37 42 0 Amounts owed to credit institutions 1,2,3,4 Characteristics in Annex V Section 4 paragraph 4 32 13 2 Gross claims payments in respect of claims incurred in the current accounting year 2,4,6 32 16 1 Other technical income, net amount 1,2,4,5,6 32 16 2 Net changes in other technical provisions, not shown under other headings 1,2,4,5,6 32 16 3 Bonuses and rebates, net amount 1,2,4,5,6 32 16 4 Other technical charges, net amount 1,2,4,5,6 36 11 2 Land and buildings (current value) 1,2,3,4 36 12 3 Investments in affiliated enterprises and participating interest (current value) 1,2,3,4 36 13 8 Other financial investments (current value) 1,2,3,4 36 21 0 Investments for the benefit of life-assurance policyholders who bear the investment risk  land and buildings 1,3 36 22 0 Investments for the benefit of life-assurance policyholders who bear the investment risk  other financial investments 1,3 Characteristics in Annex I Section 4 paragraph 4 12 12 0 Production value 1,2,3,4 12 15 0 Value added at factor cost 1,2,3,4 12 17 0 Gross operating surplus 1,2,3,4 13 11 0 Total purchases of goods and services 1,2,3,4 13 13 1 Payments for agency workers 1,2,3,4 13 32 0 Wages and salaries 1,2,3,4 13 33 0 Social security costs 1,2,3,4 16 14 0 Number of employees in full-time equivalent units 1,2,3,4 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 3. Composite insurance enterprises 4. Specialist reinsurance enterprises 5. Life insurance business of composite insurance enterprises 6. Non-life insurance business of composite insurance enterprises (including business accepted) Total Annual enterprise statistics broken down by legal form for insurance services listed in Annex V Section 4 paragraphs 3 and 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5B Series name Annual enterprise statistics broken down by legal form for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 11 11 1 Number of enterprises broken down by legal status 1,2,3,4 32 11 4 Gross premiums written broken down by legal status 1,2,4,5,6 Characteristics in Annex V Section 4 paragraph 4 37 10 1 Total capital and reserves, broken down by legal status 1,2,3,4 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 3. Composite insurance enterprises 4. Specialist reinsurance enterprises 5. Life insurance business of composite insurance enterprises 6. Non-life insurance business of composite insurance enterprises (including business accepted) Total Breakdown by legal status 1. Incorporated enterprises limited by shares 2. Mutual enterprises 3. Branches of insurance enterprises with head office in non-EEA Member States 4. Others Total Annual enterprise statistics broken down according to the country of residence of the parent enterprise for insurance services listed in Annex V Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5C Series name Annual enterprise statistics broken down according to the country of residence of the parent enterprise for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 11 11 5 Number of enterprises broken down by country of residence of the parent enterprise 1,2,3,4 32 11 5 Gross direct premiums written broken down according to the country of residence of the parent enterprise 1,2,5,6 32 11 6 Gross reinsurance premiums accepted, written premiums broken down according to the country of residence of the parent enterprise 1,2,4,6 32 18 2 Reinsurers share of gross premiums written broken down according to the country of residence of the parent enterprise 1,2,4,5,6 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 3. Composite insurance enterprises 4. Specialist reinsurance enterprises 5. Life insurance business of composite insurance enterprises 6. Non-life insurance business of composite insurance enterprises (including business accepted) Total Breakdown by country of residence of the parent enterprise 1. Parent enterprise situated in the home Member State 2. Parent enterprise situated in other countries Total Annual enterprise statistics broken down by size class of gross premiums written for insurance services listed in Annex V Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5D Series name Annual enterprise statistics broken down by size class of gross premiums written for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 11 11 2 Number of enterprises broken down by size class of gross premiums written 1,2,3 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 3. Composite insurance enterprises Total Level of size class breakdown Gross premiums written (in million EUR): <5, 5-50, 51-250, 251-500, 501-1 000,> 1 000, Total Annual enterprise statistics broken down by size class of gross technical provisions for insurance services listed in Annex V Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5E Series name Annual enterprise statistics broken down by size class of gross technical provisions for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 11 11 3 Number of enterprises broken down by size class of gross technical provisions 1 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises Level of size class breakdown Gross technical provisions (in million EUR): <50, 50-500, 501-2 500, 2 501-5 000, 5 001-10 000, > 10 000, Total Annual enterprise statistics broken down by products for insurance services listed in Annex V Section 4 paragraphs 3 and 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5F Series name Annual enterprise statistics broken down by products for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 33 11 1 Gross premiums written in direct business by product (based on CPA) 1,2,5,6 33 12 1 Reinsurers share of gross direct premiums written by product (based on CPA) 1,2,5,6 33 13 1 Gross claims incurred, direct business by product (based on CPA) 2,6 33 14 1 Gross operating expenses, direct business by product (based on CPA) 2,6 33 15 1 Reinsurance balance, direct business by product (based on CPA) 2,6 Characteristics in Annex V Section 4 paragraph 4 37 33 3 Gross provision for outstanding claims, related to direct business, by product 2,6 39 10 0 Number of contracts outstanding at the end of the accounting year, relating to direct business for all individual life insurance contracts and for the following products: Non-linked life insurance services, and CPA 65.12.1, 65.12.4 and 65.12.5 1,2,5,6 39 20 0 Number of insured persons at the end of the accounting year, relating to direct business for all group life insurance contracts and for the following product: CPA 65.12.1 1,2,5,6 Optional characteristics 39 30 0 Number of insured vehicles at the end of the accounting year, relating to direct business, for the following product: CPA 65.12.2 2,6 39 40 0 Gross insured sum at the end of the accounting year, relating to direct business, for the following products: Non-linked life insurance and Capital redemption insurance services 1,5 39 50 0 Number of claims incurred during the accounting year, relating to direct business, for the following product: CPA 65.12.2 2,6 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 5. Life insurance business of composite insurance enterprises 6. Non-life insurance business of composite insurance enterprises (including business accepted) Total Breakdown by products CPA + additional breakdown of life insurance services 65.11.0a Non-linked life insurance services 65.11.0b Linked life insurance services 65.11.0c Tontine insurance services 65.11.0d Capital redemption insurance services 65.11.0e Other life insurance services 65.11.0f Group pension services 65.12.1 Accident and health insurance services 65.11+65.12.1 Total life insurance services 65.12.1 Accident and health insurance services 65.12.2 Motor vehicle insurance services 65.12.21 Motor vehicle insurance services, third party liability 65.12.29 Motor vehicle insurance services, other classes 65.12.3 Marine, aviation and transport insurance services 65.12.4 Fire and other damage to property insurance services 65.12.5 General liability insurance services 65.12.6 Credit and suretyship insurance services 65.12.7 Assistance, legal expenses and miscellaneous financial loss insurance services 65.12.9 Other non-life insurance services 65.12 Total non-life insurance services 65.11 a Individual life insurance contracts 65.11.0 a Non-linked life insurance services 65.12.1 Accident and health insurance services 65.12.4 Fire and other damage to property insurance services 65.12.5 General liability insurance services 65.11b Group life insurance contracts 65.12.1 Accident and health insurance services 65.12.2 Motor vehicle insurance services 65.11.0 a Non-linked life insurance services 65.11.0 d Capital redemption insurance services 65.12.2 Motor vehicle insurance services Annual enterprise statistics by geographical breakdown including third countries for insurance services listed in Annex V Section 4 paragraphs 3 and 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5G Series name Annual enterprise statistics by geographical breakdown including third countries for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 11 41 0 Total number and location of branches in other countries 1,2,3 Characteristics in Annex V Section 4 paragraph 4 34 11 0 Geographical breakdown  in general  of gross direct premiums written 1,2,5,6 34 12 0 Geographical breakdown  in general  of gross reinsurance premiums accepted, premiums written 1,2,4,5,6 34 13 0 Geographical breakdown  in general  of reinsurers share of gross premiums written 1,2,4,5,6 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 3. Composite insurance enterprises 4. Specialist reinsurance enterprises 5. Life insurance business of composite insurance enterprises 6. Non-life insurance business of composite insurance enterprises (including business accepted) Total Geographical breakdown (1) For variable 11 41 0 1. Belgique/BelgiÃ « 2. Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  3. Ã eskÃ ¡ republika 4. Danmark 5. Deutschland 6. Eesti 7. EÃ »Ã »Ã ¬Ã ´Ã ± 8. EspaÃ ±a 9. France 10. Ireland 11. Italia 12. Ã Ã ÃÃ Ã ¿Ã  13. Latvija 14. Lietuva 15. Luxembourg (Grand-DuchÃ ©) 16. MagyarorszÃ ¡g 17. Malta 18. Nederland 19. Ã sterreich 20. Polska 21. Portugal 22. RomÃ ¢nia 23. Slovenija 24. Slovensko 25. Suomi/Finland 26. Sverige 27. United Kingdom 28. In other EEA countries 29. Schweiz/Suisse/Svizzera 30. USA 31. Japan 32. In other third countries (rest of the world) Total (2) For variables 34 11 0, 34 12 0 and 34 13 0 1. In the Member State of the head office 2. In other Member States 3. In other EEA countries 4. Schweiz/Suisse/Svizzera 5. USA 6. Japan 7. In other third countries (rest of the world) Total Annual enterprise statistics Member State for insurance services listed in Annex V Section 4 paragraphs 3 and 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 5H Series name Annual enterprise statistics by geographical breakdown by Member State for insurance services First reference year 2008 Frequency Annual Activity coverage All activities within the scope of NACE Rev.2 division 65 except for group 65.3 Characteristics Characteristics in Annex V Section 4 paragraph 3 Type of insurance enterprise or business 34 31 1 Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of establishment 1,2,5,6 34 32 1 Gross direct premiums written by product (based on CPA) and by Member State, geographical breakdown of the business written under the right of freedom to provide services 1,2,5,6 Breakdown by type of enterprise or insurance activity 1. Life insurance enterprises 2. Non-life insurance enterprises 5. Life insurance business of composite insurance enterprises 6. Non-life insurance business of composite insurance enterprises (including business accepted) Total Geographical breakdown 1. Belgique/BelgiÃ « 2. Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  3. Ã eskÃ ¡ republika 4. Danmark 5. Deutschland 6. Eesti 7. EÃ »Ã »Ã ¬Ã ´Ã ± 8. EspaÃ ±a 9. France 10. Ireland 11. Italia 12. Ã Ã ÃÃ Ã ¿Ã  13. Latvija 14. Lietuva 15. Luxembourg (Grand-DuchÃ ©) 16. MagyarorszÃ ¡g 17. Malta 18. Nederland 19. Ã sterreich 20. Polska 21. Portugal 22. RomÃ ¢nia 23. Slovenija 24. Slovensko 25. Suomi/Finland 26. Sverige 27. United Kingdom 28. Island 29. Liechtenstein 30. Norge 31. EEA (excluding the reporting country) Total Breakdown by products CPA + additional breakdown of life insurance services For type 1 and 5 65.11.0a Non-linked life insurance services 65.11.0b Linked life insurance services 65.11.0c Tontine insurance services 65.11.0d Capital redemption insurance services 65.11.0e Other life insurance services 65.11.0f Group pension services 65.12.1 Accident and health insurance services Total For type 2 and 6 65.12.1 Accident and health insurance services 65.12.2 Motor vehicle insurance services 65.12.3 Marine, aviation and transport insurance services 65.12.4 Fire and other damage to property insurance services 65.12.5 General liability insurance services 65.12.6 Credit and suretyship insurance services 65.12.7 Assistance, legal expenses and miscellaneous financial loss insurance services 65.12.9 Other non-life insurance services Total 6. CREDIT INSTITUTIONS Summary table Series code Title 6A Annual enterprise statistics for credit institutions 6B Annual enterprise statistics broken down by legal form for credit institutions 6C Annual enterprise statistics broken down according to the country of residence of the parent enterprise for credit institutions 6D Annual enterprise statistics broken down by category of credit institutions 6E Annual enterprise statistics broken down by size class for credit institutions 6F Annual enterprise statistics broken down by product for credit institutions 6G Annual enterprise statistics by geographical breakdown by each single EEA Member State for credit institutions 6H Annual enterprise statistics by geographical breakdown in non-EEA countries for credit institutions 6I Annual enterprise statistics by geographical breakdown by each single EU Member State and rest of the world for credit institutions 6J Annual regional statistics for credit institutions Annual enterprise statistics for credit institutions listed in Annex VI Section 4 and Annex I Section 4 paragraph 3 of Council and European Parliament Regulation (EC) No 295/2008 concerning structural business statistics Series 6A Series name Annual enterprise statistics for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 11 0 Number of enterprises 11 21 0 Number of local units 12 12 0 Production value 12 15 0 Value added at factor cost 13 31 0 Personnel costs 13 11 0 Total purchases of goods and services 15 11 0 Gross investment in tangible goods 16 11 0 Number of persons employed 16 11 2 Number of women employed 16 13 0 Number of employees 16 13 6 Number of female employees 16 14 0 Number of employees in full-time equivalent units 42 11 0 Interest receivable and similar income 42 11 1 Interest receivable and similar income arising from fixed-income securities 42 12 0 Interest payable and similar charges 42 12 1 Interest payable and similar charges linked to debt securities in issue 42 13 0 Income from securities 42 13 1 Income from shares and other variable-yield securities 42 14 0 Commissions receivable 42 15 0 Commissions payable 42 20 0 Net profit or net loss on financial operations 42 31 0 Other operating income 42 32 0 General administrative expenses 42 32 2 Other administrative expenses 42 33 0 Other operating charges 42 35 0 Value adjustments and value readjustments in respect of loans and advances and provisions for contingent liabilities and for commitments 42 36 0 Other value adjustments and value readjustments 42 40 0 Profit or loss on ordinary activities 42 50 0 Extraordinary profit or loss 42 51 0 All taxes (tax on profit or loss on ordinary activities, tax on extraordinary profit or loss, other taxes) 42 60 0 Profit or loss for the financial year 43 11 0 Loans and advances to customers 43 21 0 Amounts owed to customers 43 29 0 Total of capital and reserves 43 30 0 Balance sheet total 47 13 0 Number of automatic teller machines (ATM) owned by credit institutions Characteristics in Annex I Section 4 paragraph 4 12 17 0 Gross operating surplus 13 13 1 Payments for agency workers 13 32 0 Wages and salaries 13 33 0 Social security costs Level of activity breakdown NACE Rev.2 classes 64.19 and 64.92; total credit institutions Annual enterprise statistics broken down by legal form for credit institutions listed in Annex VI Section 4 of Council and European Parliament Regulation (EC) No 295/2008 concerning structural business statistics Series 6B Series name Annual enterprise statistics broken down by legal form for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 11 1 Number of enterprises broken down by legal status 43 32 0 Balance sheet total broken down by legal status Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Breakdown by legal status 1. Incorporated enterprises limited by shares 2. Co-operative enterprises 3. Public-law enterprises 4. Branches of enterprises with head office in non-EEA countries 5. Others Total Annual enterprise statistics broken down according to the country of residence of the parent enterprise for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6C Series name Annual enterprise statistics broken down according to the country of residence of the parent enterprise for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 11 4 Number of enterprises broken down by the residence of the parent enterprise 43 31 0 Balance sheet total broken down according to the residence of the parent enterprise Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Breakdown by country of residence of the parent enterprise 1. Parent enterprise situated in the home Member State 2. Parent enterprise situated in other countries Total Annual enterprise statistics broken down by category of credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6D Series name Annual enterprise statistics broken down by category of credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 11 7 Number of enterprises broken down by category of credit institutions 16 11 1 Number of persons employed broken down by category of credit institutions Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Breakdown by category of credit institutions 1. Licensed banks 2. Specialised credit granting institutions 3. Other credit institutions Total Annual enterprise statistics broken down by size class for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6E Series name Annual enterprise statistics broken down by size class for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 11 6 Number of enterprises broken down by size classes of the balance sheet total Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Level of size class breakdown Balance sheet total at the end of the accounting year: 1. EURO 99 999 Mio 2. EURO 10 000-99 999 Mio 3. EURO 1 000-9 999 Mio 4. EURO 100-999 Mio 5. < EURO 100 Mio Total Annual enterprise statistics broken down by product for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6F Series name Annual enterprise statistics broken down by product for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Optional characteristics Characteristics in Annex VI Section 4 44 11 0 Interest receivable and similar income broken down by (sub)categories of the CPA 44 12 0 Interest payable and similar charges broken down by (sub)categories of the CPA 44 13 0 Commissions receivable broken down by (sub)categories of the CPA 44 14 0 Commissions payable broken down by (sub)categories of the CPA 47 11 0 Number of accounts broken down by (sub)categories of the CPA 47 12 0 Number of loans and advances to customers broken down by (sub)categories of the CPA Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Breakdown by products CPA (sub)categories: 64.19.11 Deposit services to corporate and institutional depositors 64.19.12 Deposit services to other depositors 64.19.21 Inter-industry credit granting services by monetary institutions 64.19.22 Consumer credit granting services by monetary institutions 64.19.23 Residential mortgage credit granting services by monetary institutions 64.19.24 Non-residential mortgage credit granting services by monetary institutions 64.19.25 Commercial non-mortgage credit granting services by monetary institutions 64.19.26 Credit card services by monetary institutions 64.19.29 Other credit granting services by monetary institutions 64.19.30 Other monetary intermediation services n.e.c. 64.91.10 Financial leasing services 64.92.11 Inter-industry credit granting services, other than by monetary institutions 64.92.12 Consumer credit granting services, other than by monetary institutions 64.92.13 Residential mortgage credit granting services, other than by monetary institutions 64.92.14 Non-residential mortgage credit granting services, other than by monetary institutions 64.92.15 Commercial non-mortgage credit granting services, other than by monetary institutions 64.92.16 Credit card services, other than by monetary institutions 64.92.19 Other credit granting services, other than by monetary institutions, n.e.c. 64.99.1 Other financial services, except insurance and pension funding n.e.c. 66.12 Security and commodity contracts brokerage services 6619 Other services auxiliary to financial services, except insurance and pension funding 66.21 Risk and damage evaluation services 66.22 Services of insurance agents and brokers 66.29 Other services auxiliary to insurance and pension funding 66.30 Fund management services Total Annual enterprise statistics by geographical breakdown by each single EEA Member State for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6G Series name Annual enterprise statistics by geographical breakdown by each single EEA Member State for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 45 11 0 Geographical breakdown of the total number of EEA branches 45 21 0 Geographical breakdown of interest receivable and similar income 45 22 0 Geographical breakdown of balance sheet total Optional Characteristics Characteristics in Annex VI Section 4 45 31 0 Geographical breakdown of interest receivable and similar income via the freedom to provide services business (in other EEA countries) Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Geographical breakdown Geographical breakdown by EEA Member State (6): 1. Belgique/BelgiÃ « 2. Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  3. Ã eskÃ ¡ republika 4. Danmark 5. Deutschland 6. Eesti 7. EÃ »Ã »Ã ¬Ã ´Ã ± 8. EspaÃ ±a 9. France 10. Ireland 11. Italia 12. Ã Ã ÃÃ Ã ¿Ã  13. Latvija 14. Lietuva 15. Luxembourg (Grand-DuchÃ ©) 16. MagyarorszÃ ¡g 17. Malta 18. Nederland 19. Ã sterreich 20. Polska 21. Portugal 22. RomÃ ¢nia 23. Slovenija 24. Slovensko 25. Suomi/Finland 26. Sverige 27. United Kingdom 28. Island 29. Liechtenstein 30. Norge Total EEA (other than reporting country) Annual enterprise statistics by geographical breakdown in non-EEA countries for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6H Series name Annual enterprise statistics by geographical breakdown in non-EEA countries for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 41 1 Total number of branches broken down by location in non-EEA countries Optional Characteristics Characteristics in Annex VI Section 4 45 41 0 Geographical breakdown of interest receivable and similar income via branch business (in non-EEA countries) 45 42 0 Geographical breakdown of interest receivable and similar income via the freedom to provide services business (in non-EEA countries) Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Geographical breakdown 1. Schweiz/Suisse/Svizzera 2. USA 3. Japan 4. In other third countries (rest of the world) 5. Total non-EEA Annual enterprise statistics by geographical breakdown by each single EU Member State and rest of the world for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6I Series name Annual enterprise statistics by geographical breakdown by each single EU Member State and rest of the world for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 51 0 Total number of financial subsidiaries broken down by location in other countries Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Geographical breakdown Geographical breakdown by EU Member State (7) and rest of the world: 1. Belgique/BelgiÃ « 2. Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  3. Ã eskÃ ¡ republika 4. Danmark 5. Deutschland 6. Eesti 7. EÃ »Ã »Ã ¬Ã ´Ã ± 8. EspaÃ ±a 9. France 10. Ireland 11. Italia 12. Ã Ã ÃÃ Ã ¿Ã  13. Latvija 14. Lietuva 15. Luxembourg (Grand-DuchÃ ©) 16. MagyarorszÃ ¡g 17. Malta 18. Nederland 19. Ã sterreich 20. Polska 21. Portugal 22. RomÃ ¢nia 23. Slovenija 24. Slovensko 25. Suomi/Finland 26. Sverige 27. United Kingdom 28. In other EEA countries 29. Schweiz/Suisse/Svizzera 30. USA 31. Japan 32. In other third countries (rest of the world) 33. Total world (other than reporting country) Annual regional statistics for credit institutions listed in Annex VI Section 4 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 6J Series name Annual regional statistics for credit institutions First reference year 2008 Frequency Annual Activity coverage All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92 Characteristics Characteristics in Annex VI Section 4 11 21 0 Number of local units 16 11 0 Number of persons employed Optional characteristics Characteristics in Annex VI Section 4 13 32 0 Wages and salaries Level of activity breakdown All credit institutions within the scope of NACE Rev.2 classes 64.19 and 64.92; total credit institutions Level of regional breakdown NUTS1 NUTS0 7. PENSION FUNDS Summary table Series code Title 7A Annual enterprise statistics for autonomous pension funds 7B Annual enterprise statistics broken down by size classes of investment for autonomous pension funds 7C Annual enterprise statistics broken down by size classes of members for autonomous pension funds 7D Annual enterprise statistics broken down by currencies for autonomous pension funds 7E Annual enterprise statistics by geographical breakdown for autonomous pension funds 7F Annual enterprise statistics on non-autonomous pension funds Annual enterprise statistics for autonomous pension funds listed in Annex VII Section 4 paragraph 2 and Annex I Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 7A Series name Annual enterprise statistics for autonomous pension funds First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 group 65.3 Characteristics Characteristics in Annex VII section 4 paragraph 2: 11 11 0 Number of enterprises 12 11 0 Turnover 48 00 1 Pension contributions receivable from members 48 00 2 Pension contributions receivable from employers 48 00 3 Incoming transfers 48 00 4 Other pension contributions 48 00 5 Pension contributions to defined benefit schemes 48 00 6 Pension contributions to defined contribution schemes 48 00 7 Pension contributions to hybrid schemes 48 01 0 Investment income (PF) 48 01 1 Capital gains and losses 48 02 1 Insurance claims receivable 48 02 2 Other income (PF) 12 12 0 Production value 12 15 0 Value added at factor cost 48 03 0 Total expenditure on pensions 48 03 1 Regular pension payments 48 03 2 Pension payments of lump sums 48 03 3 Outgoing transfers 48 04 0 Net change in technical provisions (reserves) 48 05 0 Insurance premiums payable 48 06 0 Total operational expenses 13 11 0 Total purchases of goods and services 13 31 0 Personnel costs 15 11 0 Gross investment in tangible goods 48 07 0 All taxes 48 11 0 Land and buildings (PF) 48 12 0 Investments in affiliated enterprises and participating interests (PF) 48 13 0 Shares and other variable-yield securities 48 14 0 Units in undertakings for collective investment in transferable securities 48 15 0 Debt securities and other fixed-income securities 48 16 0 Participation in investment pools (PF) 48 17 0 Loans guaranteed by mortgages and other loans not covered elsewhere 48 18 0 Other investments 48 10 0 Total investments of pension funds 48 10 1 Total investments invested in the sponsoring enterprise 48 10 4 Total investments at market values 48 13 1 Shares traded on a regulated market 48 13 2 Shares traded on a regulated market specialised in SME's 48 13 3 Non publicly traded shares 48 13 4 Other variable yield securities 48 20 0 Other assets 48 30 0 Capital and reserves 48 40 0 Net technical provisions (PF) 48 50 0 Other liabilities 16 11 0 Number of persons employed 48 70 0 Number of members 48 70 1 Number of members of defined benefit schemes 48 70 2 Number of members of defined contribution schemes 48 70 3 Number of members of hybrid schemes 48 70 4 Number of active members 48 70 5 Number of deferred members 48 70 6 Number of retired persons Characteristics in Annex I section 4 paragraph 4: 12 17 0 Gross operating surplus 13 13 1 Payments for agency workers 13 32 0 Wages and salaries 13 33 0 Social security costs 16 14 0 Number of employees in full-time equivalent units Optional Characteristics Characteristics in Annex VII section 4 paragraph 2: 11 61 0 Number of pension schemes 12 14 0 Value added at basic prices 48 15 1 Debt securities and other fixed-income securities issued by public administrations 48 15 2 Other debt securities and other fixed income securities Annual enterprise statistics broken down by size classes of investment for autonomous pension funds listed in Annex VII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 7B Series name Annual enterprise statistics broken down by size classes of investment for autonomous pension funds First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 group 65.3 Characteristics Characteristics in Annex VII Section 4 paragraph 2: 11 11 8 Number of enterprises broken down by size of investments Level of size class breakdown Size classes of investments: 1. > EURO 5 000 Mio 2. EURO 2 501-5 000 Mio 3. EURO 501-2 500 Mio 4. EURO 50-500 Mio 5. < EURO 50 Mio Total Annual enterprise statistics broken down by size classes of number of members for autonomous pension funds listed in Annex VII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 7C Series name Annual enterprise statistics broken down by size classes of number of members for autonomous pension funds First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 group 65.3 Characteristics Characteristics in Annex VII Section 4 paragraph 2: 11 11 9 Number of enterprises broken down by size classes of members Level of size class breakdown Size classes of members: 1. > 100 000 members 2. 10 001-100 000 members 3. 1 001-10 000 members 4. 101-1 000 members 5. 50-100 members 6. < 50 members Total Annual enterprise statistics broken down by currencies for autonomous pension funds listed in Annex VII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 7D Series name Annual enterprise statistics broken down by currencies for autonomous pension funds First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 group 65.3 Characteristics Characteristics in Annex VII section 4 paragraph 2: 48 64 0 Total investments broken down into euro and non-euro components Breakdown by currencies 1. EURO, 2. Others Total Annual enterprise statistics by geographical breakdown for autonomous pension funds listed in Annex VII Section 4 paragraph 2 of European Parliament and Council Regulation (EC; Euratom) No 295/2008 concerning structural business statistics. Series 7E Series name Annual enterprise statistics by geographical breakdown for autonomous pension funds First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 group 65.3 Characteristics Characteristics in Annex VII section 4 paragraph 2: 48 61 0 Geographical breakdown of turnover Optional characteristics Characteristics in Annex VII section 4 paragraph 2: 48 62 0 Shares and other variable-yield securities broken down by location 48 63 0 Total investments broken down by location Geographical breakdown 1. Home country, 2. Other EU countries, 3. Other EEA countries, 4. USA and Canada, 5. Japan, 6. Rest of the world Total Annual statistics on non-autonomous pension funds listed in Annex VII Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics. Series 7F Series name Annual enterprise statistics on non-autonomous pension funds First reference year 2008 Frequency Annual Activity coverage NACE Rev.2 sections B to N and division 95 Characteristics Characteristics in Annex VII section 4 paragraph 3: 11 15 0 Number of enterprises with non-autonomous pension funds Optional characteristics Characteristics in Annex VII section 4 paragraph 3: 48 08 0 Turnover of non-autonomous pension funds Level of activity breakdown NACE Rev.2 section level + division 95; Total business economy 8. BUSINESS SERVICES Summary table Series code Title 8A Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by product type 8B Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by residence of client 8C Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by product type 8D Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by residence of client 8E Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by product type 8F Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by residence of client Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by product type listed in Annex VIII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 8A Series Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by product type First reference year 2008 Frequency Annual Activity coverage NACE REV.2 division 62, groups 58.2, 63.1 and 73.1 and division 78 Characteristics Characteristic in Annex VIII Section 4 paragraph 2 12110 Turnover (for enterprises with 20 or more persons employed only) Level of activity breakdown NACE REV.2 divisions 62 and 78 NACE REV.2 groups 58.2, 63.1 and 73.1 Level of breakdown by product type CPA 58.21 Publishing services of computer games 58.29 Other software publishing services 58.29.1+58.29.2 Systems software, packaged; Application software, packaged 58.29.3+58.29.4 Software downloads; On-line software 58.29.5 Licensing services for the right to use computer software 62.01 Computer programming services 62.02 Computer consultancy services 62.03 Computer facilities management services 62.09 Other information technology and computer services 63.11 Data processing, hosting and related services 63.12 Web portal content 95.11 Repair services of computers and peripheral equipment RESALE Resale (should include all resale (wholesale and retail) of software which is not developed by the enterprise as well as the resale of hardware which is not manufactured by the enterprise) OTH Other products n.e.c. TOTAL Total turnover 73.11.1 Services provided by advertising agencies 73.11.11 Full service advertising services 73.11.12 Direct marketing and direct mailing 73.11.13 Advertising design and concept development services 73.11.19 Other advertising services 73.12.1 Sale of advertising space or time on a fee or contract basis 73.12.11 Sale of advertising space on a fee or contract basis in print media 73.12.12 Sale of TV/radio advertising space or time on a fee or contract basis 73.12.13 Sale of internet advertising space or time on a fee or contract basis 73.12.14 Sale of events relating advertising 73.12.19 Other sale of advertising space or time on a fee or contract basis. OTH Other products n.e.c. TOTAL Total turnover 78.10.1 Services provided by employment placement agencies 78.10.11 Executive search services 78.10.12 Permanent placement services, other than executive search services 78.20.1 Temporary employment agency services 78.20.11 Temporary employment agency services for the supply of computer and telecommunications personnel 78.20.12 Temporary employment agency services for the supply of other office support personnel 78.20.13 Temporary employment agency services for the supply of commercial and trade personnel 78.20.14 Temporary employment agency services for the supply of transport, warehousing, logistics or industrial workers 78.20.15 Temporary employment agency services for the supply of hotels and restaurants personnel 78.20.16 Temporary employment agency services for the supply of medical personnel 78.20.19 Temporary employment agency services for the supply of other personnel 78.30.1 Other human resources provision services OTH Other products n.e.c. TOTAL Total turnover Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by residence of client listed in Annex VIII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 8B Series Annual enterprise statistics for activities of NACE Rev.2 division 62, groups 58.2, 63.1, 73.1 and division 78 broken down by residence of client First reference year 2008 Frequency Annual Activity coverage NACE REV.2 division 62, groups 58.2, 63.1 and 73.1 and division 78 Characteristics Characteristic in Annex VIII Section 4 paragraph 2 12110 Turnover (for enterprises with 20 or more persons employed only) Level of activity breakdown NACE REV.2 divisions 62 and 78 NACE REV.2 groups 58.2, 63.1 and 73.1 Level of breakdown by residence of client 1. Resident (as defined in ESA95 paragraph 1.30) 2. Non-resident Of which 2.1 intra-EU 2.2 extra-EU Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by product type listed in Annex VIII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 8C Series Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by product type First reference year 2008 Frequency 2-yearly Activity coverage NACE REV.2 groups 69.1, 69.2, and 70.2 Characteristics Characteristic in Annex VIII Section 4 paragraph 3 12110 Turnover (for enterprises with 20 or more persons employed only) Level of activity breakdown NACE REV.2 groups 69.1, 69.2 and 70.2 Level of breakdown by product type CPA 69.10.11 Legal advisory and representation services concerning criminal law 69.10.12 Legal advisory and representation services in judicial procedures concerning business and commercial law 69.10.13 Legal advisory and representation services in judicial procedures concerning labour law 69.10.14 Legal advisory and representation services in judicial procedures concerning civil law 69.10.15 Legal services concerning patents, copyrights and other intellectual property rights 69.10.16 Notarial services 69.10.17 Arbitration and conciliation services 69.10.18 Auction legal services 69.10.19 Other legal services OTH Other products n.e.c. TOTAL Total turnover 69.20.1 Financial auditing services 69.20.2 Accounting services 69.20.21+22+23 Accounting review services; Compilation services of financial statements; Bookkeeping services 69.20.24 Payroll services 69.20.29 Other accounting services 69.20.3 Tax consultancy services 69.20.4 Insolvency and receivership services OTH Other products n.e.c. TOTAL Total turnover 70.21.1 Public relation and communication services 70.22.1 Business and other management consulting services 70.22.11 Strategic management consulting services 70.22.12 Financial management consulting services (except corporate tax) 70.22.13 Marketing management consulting services 70.22.14 Human resources management consulting services 70.22.15 Production management consulting services 70.22.16 Supply chain and other management consulting services 70.22.17 Business process management services 70.22.2 Other project management services, except construction project management services 70.22.3 Other business consulting services 70.22.4 Trademarks and franchises OTH Other products n.e.c. TOTAL Total turnover Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by residence of client listed in Annex VIII Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 8D Series Biennial enterprise statistics for activities of NACE Rev.2 groups 69.1, 69.2 and 70.2 broken down by residence of client First reference year 2008 Frequency 2-yearly Activity coverage NACE REV.2 groups 69.1, 69.2, and 70.2 Characteristics Characteristic in Annex VIII Section 4 paragraph 3 12110 Turnover (for enterprises with 20 or more persons employed only) Level of activity breakdown NACE REV.2 groups 69.1, 69.2 and 70.2 Level of breakdown by residence of client 1. Resident (as defined in ESA95 paragraph 1.30) 2. Non-resident Of which 2.1 intra-EU 2.2 extra-EU Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by product type listed in Annex VIII Section 4 paragraph 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 8E Series Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by product type First reference year 2009 Frequency 2-yearly Activity coverage NACE REV.2 groups 73.2, 71.1 and 71.2 Characteristics Characteristic in Annex VIII Section 4 paragraph 3 12110 Turnover (for enterprises with 20 or more persons employed only) Level of activity breakdown NACE REV.2 groups 73.2 and 71.2 and classes 71.11 and 71.12 Level of breakdown by product type 73.20.1 Market research and similar services 73.20.11 Market research services: qualitative services 73.20.12 Market research services: quantitative ad-hoc surveys 73.20.13 Market research services: quantitative continuous and regular surveys 73.20.14+19 Market research services other than surveys; Other market research services 73.20.2 Public opinion polling services OTH Other products n.e.c TOTAL Total turnover 71.11.1 Plans and drawings for architectural purposes 71.11.2 Architectural services for buildings 71.11.21+22 Architectural services for residential and non-residential building projects 71.11.23 Historical restoration architectural services 71.11.24 Architectural advisory services 71.11.3 Urban and land planning services 71.11.4 Landscape architectural services and architectural advisory services OTH Other products n.e.c. TOTAL Total turnover 71.12.1 Engineering services 71.12.11 Engineering advisory services 71.12.12 Engineering services for building projects 71.12.13 Engineering services for power projects 71.12.14 Engineering services for transportation projects 71.12.15 Engineering services for waste management (hazardous and non-hazardous) 71.12.16 Engineering services for water, sewerage and drainage projects 71.12.17 Engineering services for industrial and manufacturing projects 71.12.18 Engineering services for telecommunications and broadcasting projects 71.12.19 Engineering services for other projects 71.12.2 Project management services for construction projects 71.12.3 Geological, geophysical and related prospecting and consulting services OTH Other products n.e.c. TOTAL Total turnover 71.20.1 Technical testing and analysis services 71.20.11 Composition and purity testing and analysis services 71.20.12 Testing and analysis services of physical properties 71.20.13 Testing and analysis services of integrated mechanical and electrical systems services 71.20.14 Technical testing services for road transport vehicles 71.20.19 Other technical testing inspection and analysis services OTH Other products n.e.c. TOTAL Total turnover Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by residence of client listed in Annex VIII Section 4 paragraph 3 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 8F Series Biennial enterprise statistics for activities of NACE Rev.2 groups 73.2, 71.1 and 71.2 broken down by residence of client First reference year 2009 Frequency 2-yearly Activity coverage NACE REV.2 groups 73.2, 71.1 and 71.2 Characteristics Characteristic in Annex VIII Section 4 paragraph 3 12110 Turnover (for enterprises with 20 or more persons employed only) Level of activity breakdown NACE REV.2 groups 73.2 and 71.2 and classes 71.11 and 71.12 Level of breakdown by residence of client 1. Resident (as defined in ESA95 paragraph 1.30) 2. Non-resident Of which 2.1 intra-EU 2.2 extra-EU 9. BUSINESS DEMOGRAPHY Summary table Series code Title 9A Annual demographic statistics broken down by legal form 9B Annual demographic statistics broken down by employee size classes 9C Annual preliminary results on enterprise deaths, broken down by legal form 9D Annual preliminary results on enterprise deaths, broken down by employee size classes Annual demographic statistics broken down by legal form listed in Annex IX Section 5 paragraphs 1 and 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 9A Series name Annual demographic statistics broken down by legal form First reference year 2004 for characteristics 11 91 0, 11 92 0, 11 93 0, 16 91 0, 16 91 1, 16 92 0, 16 92 1, 16 93 0 and 16 93 1 Frequency Annual Activity coverage NACE Rev.1.1 Sections C to K for reference years 2004-2007 NACE Rev.2 Sections B to N for the data to be provided from the reference year 2008 onwards Characteristics Characteristics of Annex IX Section 5 paragraph 1 11 91 0 Population of active enterprises in t 11 92 0 Number of births of enterprises in t 11 93 0 Number of deaths of enterprises in t Characteristics of Annex IX Section 5 paragraph 2 16 91 0 Number of persons employed in the population of active enterprises in t 16 91 1 Number of employees in the population of active enterprises in t 16 92 0 Number of persons employed in the population of births in t 16 92 1 Number of employees in the population of births in t 16 93 0 Number of persons employed in the population of deaths in t 16 93 1 Number of employees in the population of deaths in t Level of activity breakdown C Mining and quarrying D Manufacturing DA Manufacture of food products, beverages and tobacco DB Manufacture of textiles and textile products DC Manufacture of leather and leather products DD Manufacture of wood and wood products DE Manufacture of pulp, paper and paper products; publishing and printing DF Manufacture of coke, refined petroleum products and nuclear fuel DG Manufacture of chemicals, chemical products and man-made fibres DH Manufacture of rubber and plastic products DI Manufacture of other non-metallic mineral products DJ Manufacture of basic metals and fabricated metal products DK Manufacture of machinery and equipment n.e.c. DL Manufacture of electrical and optical equipment DM Manufacture of transport equipment DN Manufacturing n.e.c. E Electricity, gas and water supply F Construction G Wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods 50 Sale, maintenance and repair of motor vehicles and motorcycles; retail sale of automotive fuel 51 Wholesale trade and commission trade, except of motor vehicles and motorcycles 52 Retail trade, except of motor vehicles and motorcycles; repair of personal and household goods 51.3 Wholesale on a fee or contract basis 51.5 Wholesale of agricultural raw materials and live animals 52.1 Retail sale in non-specialized stores 52.2 Retail sale of food, beverages and tobacco in specialized stores 52.3 +52.4 + 52.5 Retail sale of pharmaceutical and medical goods, cosmetic and toilet articles, Other retail sale of new goods in specialized stores, Retail sale of second-hand goods in stores 52.6 Retail sale not in stores 52.7 Repair of personal and household goods 55 Hotels and restaurants 55.1 + 55.2 Hotels, Camping sites and other provision of short-stay accommodation 55.3 + 55.4 + 55.5 Restaurants, Bars, Canteens and catering I Transport, storage and communication 60 Land transport; transport via pipelines 61 Water transport 62 Air transport 63 Supporting and auxiliary transport activities; activities of travel agencies 64.1 Post and courier activities 64.2 Telecommunications 65 Financial intermediation, except insurance and pension funding 66 Insurance and pension funding, except compulsory social security 67 Activities auxiliary to financial intermediation 70 Real estate activities 70.1 Real estate activities with own property 70.11 Development and selling of real estate 70.12 Buying and selling of own real estate 70.2 Letting of own property 70.3 Real estate activities on a fee or contract basis 70.31 Real estate agencies 70.32 Management of real estate on a fee or contract basis 71 Renting of machinery and equipment without operator and of personal and household goods 71.3 Renting of automobiles 71.5 Renting of other transport equipment 71.51 Renting of other land transport equipment 71.52 Renting of water transport equipment 71.53 Renting of air transport equipment 71.3 Renting of other machinery and equipment 71.31 Renting of agricultural machinery and equipment 71.32 Renting of construction and civil engineering machinery and equipment 71.33 Renting of office machinery and equipment, including computers 71.34 Renting of other machinery and equipment n.e.c. 71.4 Renting of personal and household goods n.e.c. 72 Computer and related activities 72.1 Hardware consultancy 72.2 Software consultancy and supply 72.21 Publishing of software 72.22 Other software consultancy and supply 72.3 Data processing 72.4 Database activities 72.5 Maintenance and repair of office, accounting and computing machinery 72.6 Other computer related activities 73 Research and development 73.1 Research and experimental development on natural sciences and engineering 73.2 Research and experimental development on social sciences and humanities 74 Other business activities excluding NACE Rev.1.3 7415 Management activities of holding companies 74.11+7412+7413+7414 Legal, accounting, book-keeping and auditing activities; tax consultancy; market research and public opinion polling; business and management consultancy 74.11 Legal activities 74.12 Accounting, book-keeping and auditing activities; tax consultancy 74.13 Market research and public opinion polling 74.14 Business and management consultancy activities 74.2 Architectural and engineering activities and related technical consultancy 74.3 Technical testing and analysis 74.4 Advertising 74.5 Labour recruitment and provision of personnel 74.6 Investigation and security activities 74.7 Industrial cleaning 74.8 Miscellaneous business activities n.e.c. 74.81 Photographic activities 74.82 Packaging activities 74.85 Secretarial and translation activities 74.86 Call centre activities 74.87 Other business activities n.e.c. Special aggregates C_TO_K Total business economy excluding NACE 74.15 C_E Mining and quarrying plus Electricity gas and water supply C_TO_E Total industry (excluding construction) ICTM ICT Manufacturing (30+313+32+332+333) DLA Manufacture of electrical and optical equipment excluding ICT Manufacturing (DL-30-313-32-332-333) G_TO_K Services excluding public administration, health, education and other Community services and management activities of holding companies ICTW ICT wholesale OTHW Wholesale excluding ICT wholesale 74B Other business activities excluding public administration and management activities of holding companies 74P Professional services 74E Operational services KIBS Knowledge intensive services ICTA ICT sector ICTS ICT services (including ICT wholesale) B Mining and quarrying C Manufacturing 10 + 11 +12 Manufacture of food products, beverages and tobacco products 13 + 14 Manufacture of textiles and wearing apparel 15 Manufacture of leather and related products 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 17 + 18 Manufacture of paper and paper products; printing and reproduction of recorded media 19 Manufacture of coke and refined petroleum products 20 + 21 Manufacture of chemicals and chemical products; manufacture of basic pharmaceutical products and pharmaceutical preparations 22 Manufacture of rubber and plastic products 23 Manufacture of other non-metallic mineral products 24 + 25 Manufacture of basic metalsand fabricated metal products, except machinery and equipment 26 + 27 Manufacture of computer, electronic and optical products, manufacture of electrical equipment 28 Manufacture of machinery and equipment n.e.c. 29 + 30 Manufacture of motor vehicles, trailers, semi-trailers and other transport equipment 31 +32 Manufacture of furniture and other manufacturing 33 Repair and installation of machinery and equipment D Electricity, gas, steam and air conditioning supply E Water supply; sewerage, waste management and remediation activities F Construction G Wholesale and retail trade; repair of motor vehicles and motorcycles 45 Wholesale and retail trade and repair of motor vehicles and motorcycles 46 Wholesale trade, except of motor vehicles and motorcycles 47 Retail trade, except of motor vehicles and motorcycles 47.1 Retail sale in non-specialised stores 47.2 Retail sale of food, beverages and tobacco in specialised stores 47.3 Retail sale of automotive fuel in specialised stores 47.4 Retail sale of information and communication equipment in specialised stores 47.5 Retail sale of other household equipment in specialised stores 47.6 Retail sale of cultural and recreation goods in specialised stores 47.7 Retail sale of other goods in specialised stores 47.8 Retail sale via stalls and markets 47.9 Retail trade not in stores, stalls or markets H Transportation and storage 49 Land transport and transport via pipelines 50 Water transport 51 Air transport 52 Warehousing and support activities for transportation 53 Postal and courier activities I Accommodation and food service activities 55 Accommodation 56 Food and beverage service activities J Information and communication 58 Publishing activities 59 Motion picture, video and television programme production, sound recording and music publishing activities 60 Programming and broadcasting activities 61 Telecommunications 62 Computer programming, consultancy and related activities 62.0 Computer programming, consultancy and related activities 62.01 Computer programming activities 62.02 Computer consultancy activities 62.03 Computer facilities management activities 62.09 Other information technology and computer service activities 63 Information service activities K_X_K642 Financial and insurance activities excluding activities of holding companies (NACE Rev.2 642) 64.1+64.3+64.9 Financial service activities, except insurance and pension funding excluding activities of holding companies 65 Insurance, reinsurance and pension funding, except compulsory social security 66 Activities auxiliary to financial services and insurance activities L Real estate activities 68 Real estate activities 681 Buying and selling of own real estate 682 Renting and operating of own or leased real estate 683 Real estate activities on a fee or contract basis 6831 Real estate agencies 6832 Management of real estate on a fee or contract basis M Professional, scientific and technical activities 69 Legal and accounting activities 69.1 Legal activities 69.2 Accounting, bookkeeping and auditing activities; tax consultancy 70.1 Activities of head offices 70.2 Management consultancy activities 70.21 Public relations and communication activities 70.22 Business and other management consultancy activities 71 Architectural and engineering activities; technical testing and analysis 71.1 Architectural and engineering activities and related technical consultancy 71.11 Architectural activities 71.12 Engineering activities and related technical consultancy 71.2 Technical testing and analysis 72 Scientific research and development 72.1 Research and experimental development on natural sciences and engineering 72.11 Research and experimental development on biotechnology 72.19 Other research and experimental development on natural sciences and engineering 72.2 Research and experimental development on social sciences and humanities 73 Advertising and market research 73.1 Advertising 73.11 Advertising agencies 73.12 Media representation 73.2 Market research and public opinion polling 74 Other professional, scientific and technical activities 74.1 Specialised design activities 74.2 Photographic activities 74.3 Translation and interpretation activities 74.9 Other professional, scientific and technical activities n.e.c. 75 Veterinary activities N ADMINISTRATIVE AND SUPPORT SERVICE ACTIVITIES 77 Rental and leasing activities 77.1 Renting and leasing of motor vehicles 77.11 Renting and leasing of cars and light motor vehicles 77.12 Renting and leasing of trucks 77.2 Renting and leasing of personal and household goods 77.21 Renting and leasing of recreational and sports goods 77.22 Renting of video tapes and disks 77.29 Renting and leasing of other personal and household goods 77.3 Renting and leasing of other machinery, equipment and tangible goods 77.31 Renting and leasing of agricultural machinery and equipment 77.32 Renting and leasing of construction and civil engineering machinery and equipment 77.33 Renting and leasing of office machinery and equipment (including computers) 77.34 Renting and leasing of water transport equipment 77.35 Renting and leasing of air transport equipment 77.39 Renting and leasing of other machinery, equipment and tangible goods n.e.c. 77.4 Leasing of intellectual property and similar products, except copyrighted works 78 Employment activities 78.1 Activities of employment placement agencies 78.2 Temporary employment agency activities 78.3 Other human resources provision 79 Travel agency, tour operator and other reservation service and related activities 79.1 Travel agency and tour operator activities 79.11 Travel agency activities 79.12 Tour operator activities 79.9 Other reservation service and related activities 80 Security and investigation activities 80.1 Private security activities 80.2 Security systems service activities 80.3 Investigation activities 81 Services to buildings and landscape activities 81.1 Combined facilities support activities 81.2 Cleaning activities 81.21 General cleaning of buildings 81.22 Other building and industrial cleaning activities 81.29 Other cleaning activities 81.3 Landscape service activities 82 Office administrative, office support and other business support activities 82.1 Office administrative and support activities 82.11 Combined office administrative service activities 82.19 Photocopying, document preparation and other specialised office support activities 82.2 Activities of call centres 82.3 Organisation of conventions and trade shows 82.9 Business support service activities n.e.c. 82.91 Activities of collection agencies and credit bureaus 82.92 Packaging activities 82.99 Other business support service activities n.e.c.. Special aggregates B_TO_N Business economy excluding NACE Rev.2 642 activities of holding companies B_TO_E Industry ICT_M ICT Manufacturing (NACE Rev.2: 261+262+263+264+268) G_TO_N_X_K642 Services of the business economy excluding NACE 642 activities of holding companies ICT_T ICT total (NACE Rev.2: 261+262+263+264+268+951+465+582+61+62+631) ICT_S ICT services (NACE Rev.2: 951+465+582+61+62+631) ICT_W I CT wholesale (NACE Rev.2 465) Level of breakdown by legal form 1. Personally owned and no limit to personal liability 2. Private or publicly quoted joint stock companies with limited liability for those owning shares 3. Personally owned limited and unlimited liability partnerships. Included are also other level forms such as co-operatives, associations etc. 4. All of the legal forms The data relating to deaths included in this series is sent 30 months after the end of the reference year Annual demographic statistics broken down by employee size class listed in Annex IX Section 5 paragraphs 1 and 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 9B Series name Annual demographic statistics broken down by employee size class First reference year 2004 for characteristics 11 91 0, 11 92 0, 11 93 0, 16 91 0, 16 91 1, 16 92 0, 16 92 1, 16 93 0 and 16 93 1 2005 for characteristics 11 94 1, 16 94 1 and 16 95 1 2006 for characteristics 11 94 2, 16 94 2 and 16 95 2 2007 for characteristics 11 94 3, 16 94 3 and 16 95 3 2008 for characteristics 11 94 4, 16 94 4 and 16 95 4 2009 for characteristics 11 94 5, 16 94 5 and 16 95 5 Frequency Annual Activity coverage NACE Rev.1.1 Sections C to K for reference years 2004-2007 NACE Rev.2 Sections B to N for the data to be provided from the reference year 2008 onwards Characteristics Characteristics of Annex IX Section 5 paragraph 1 11 91 0 Population of active enterprises in t 11 92 0 Number of births of enterprises in t 11 93 0 Number of deaths of enterprises in t 11 94 1 Number of enterprises newly born in t-1 having survived to t 11 94 2 Number of enterprises newly born in t-2 having survived to t 11 94 3 Number of enterprises newly born in t-3 having survived to t 11 94 4 Number of enterprises newly born in t-4 having survived to t 11 94 5 Number of enterprises newly born in t-5 having survived to t Characteristics of Annex IX Section 5 paragraph 2 16 91 0 Number of persons employed in the population of active enterprises in t 16 91 1 Number of employees in the population of active enterprises in t 16 92 0 Number of persons employed in the population of births in t 16 92 1 Number of employees in the population of births in t 16 93 0 Number of persons employed in the population of deaths in t 16 93 1 Number of employees in the population of deaths in t 16 94 1 Number of persons employed in the population of enterprises newly born in t-1 having survived to t 16 94 2 Number of persons employed in the population of enterprises newly born in t-2 having survived to t 16 94 3 Number of persons employed in the population of enterprises newly born in t-3 having survived to t 16 94 4 Number of persons employed in the population of enterprises newly born in t-4 having survived to t 16 94 5 Number of persons employed in the population of enterprises newly born in t-5 having survived to t 16 95 1 Number of persons employed in the year of birth in the population of enterprises newly born in t-1 having survived to t 16 95 2 Number of persons employed in the year of birth in the population of enterprises newly born in t-2 having survived to t 16 95 3 Number of persons employed in the year of birth in the population of enterprises newly born in t-3 having survived to t 16 95 4 Number of persons employed in the year of birth in the population of enterprises newly born in t-4 having survived to t 16 95 5 Number of persons employed in the year of birth in the population of enterprises newly born in t-5 having survived to t Level of activity breakdown See series 9A Level of breakdown by size classes Number of employees: Zero, Between 1 and 4, Between 5 and 9, 10 or more, Total The data relating to deaths included in this series is sent 30 months after the end of the reference year Annual preliminary results on enterprise deaths, broken down by legal form listed in Annex IX Section 5 paragraphs 1 and 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 9C Series name Annual preliminary results on enterprise deaths broken down by legal form First reference year 2006 for characteristics 11 93 0, 16 93 0 and 16 93 1 Frequency Annual Activity coverage NACE Rev.1.1 Sections C to K for reference years 2006-2007 NACE Rev.2 Sections B to N for the data to be provided from the reference year 2008 onwards Characteristics Characteristics of Annex IX Section 5 paragraph 1 11 93 0 Number of deaths of enterprises in t Characteristics of Annex IX Section 5 paragraph 2 16 93 0 Number of persons employed in the population of deaths in t 16 93 1 Number of employees in the population of deaths in t Level of activity breakdown C Mining and quarrying D Manufacturing DA Manufacture of food products, beverages and tobacco DB Manufacture of textiles and textile products DC Manufacture of leather and leather products DD Manufacture of wood and wood products DE Manufacture of pulp, paper and paper products; publishing and printing DF Manufacture of coke, refined petroleum products and nuclear fuel DG Manufacture of chemicals, chemical products and man-made fibres DH Manufacture of rubber and plastic products DI Manufacture of other non-metallic mineral products DJ Manufacture of basic metals and fabricated metal products DK Manufacture of machinery and equipment n.e.c. DL Manufacture of electrical and optical equipment DM Manufacture of transport equipment DN Manufacturing n.e.c. E Electricity, gas and water supply F Construction G Wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods 50 Sale, maintenance and repair of motor vehicles and motorcycles; retail sale of automotive fuel 51 Wholesale trade and commission trade, except of motor vehicles and motorcycles 52 Retail trade, except of motor vehicles and motorcycles; repair of personal and household goods 51.1 Wholesale on a fee or contract basis 51.2 Wholesale of agricultural raw materials and live animals 52.1 Retail sale in non-specialized stores 52.2 Retail sale of food, beverages and tobacco in specialized stores 52.3 +52.4 + 52.5 Retail sale of pharmaceutical and medical goods, cosmetic and toilet articles, Other retail sale of new goods in specialized stores, Retail sale of second-hand goods in stores 52.6 Retail sale not in stores 52.7 Repair of personal and household goods 55 Hotels and restaurants 55.1 + 55.2 Hotels, Camping sites and other provision of short-stay accommodation 55.3 + 55.4 + 55.5 Restaurants, Bars, Canteens and catering I Transport, storage and communication 60 Land transport; transport via pipelines 61 Water transport 62 Air transport 63 Supporting and auxiliary transport activities; activities of travel agencies 64.1 Post and courier activities 64.2 Telecommunications 65 Financial intermediation, except insurance and pension funding 66 Insurance and pension funding, except compulsory social security 67 Activities auxiliary to financial intermediation 70 Real estate activities 70.1 Real estate activities with own property 70.11 Development and selling of real estate 70.12 Buying and selling of own real estate 70.2 Letting of own property 70.3 Real estate activities on a fee or contract basis 70.31 Real estate agencies 70.32 Management of real estate on a fee or contract basis 71 Renting of machinery and equipment without operator and of personal and household goods 71.1 Renting of automobiles 71.2 Renting of other transport equipment 71.21 Renting of other land transport equipment 71.22 Renting of water transport equipment 71.23 Renting of air transport equipment 71.3 Renting of other machinery and equipment 71.31 Renting of agricultural machinery and equipment 71.32 Renting of construction and civil engineering machinery and equipment 71.33 Renting of office machinery and equipment, including computers 71.34 Renting of other machinery and equipment n.e.c. 71.4 Renting of personal and household goods n.e.c. 72 Computer and related activities 72.1 Hardware consultancy 72.2 Software consultancy and supply 72.21 Publishing of software 72.22 Other software consultancy and supply 72.3 Data processing 72.4 Database activities 72.5 Maintenance and repair of office, accounting and computing machinery 72.6 Other computer related activities 73 Research and development 73.1 Research and experimental development on natural sciences and engineering 73.2 Research and experimental development on social sciences and humanities 74 Other business activities excluding NACE 7415 Management activities of holding companies 74.11+7412+7413+7414 Legal, accounting, book-keeping and auditing activities; tax consultancy; market research and public opinion polling; business and management consultancy 74.11 Legal activities 74.12 Accounting, book-keeping and auditing activities; tax consultancy 74.13 Market research and public opinion polling 74.14 Business and management consultancy activities 74.2 Architectural and engineering activities and related technical consultancy 74.3 Technical testing and analysis 74.4 Advertising 74.5 Labour recruitment and provision of personnel 74.6 Investigation and security activities 74.7 Industrial cleaning 74.8 Miscellaneous business activities n.e.c. 74.81 Photographic activities 74.82 Packaging activities 74.85 Secretarial and translation activities 74.86 Call centre activities 74.87 Other business activities n.e.c. Special aggregates C_TO_K Total business economy excluding NACE 74.15 C_E Mining and quarrying plus Electricity gas and water supply C_TO_E Total industry (excluding construction) ICTM ICT Manufacturing (30+313+32+332+333) DLA Manufacture of electrical and optical equipment excluding ICT Manufacturing (DL-30-313-32-332-333) G_TO_K Services excluding public administration, health, education and other Community services and management activities of holding companies ICTW ICT wholesale OTHW Wholesale excluding ICT wholesale 74B Other business activities excluding public administration and management activities of holding companies 74P Professional services 74E Operational services KIBS Knowledge intensive services ICTA ICT sector ICTS ICT services (including ICT wholesale) B Mining and quarrying C Manufacturing 10 + 11 +12 Manufacture of food products, beverages and tobacco products 13 + 14 Manufacture of textiles and wearing apparel 15 Manufacture of leather and related products 16 Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 17 + 18 Manufacture of paper and paper products; printing and reproduction of recorded media 19 Manufacture of coke and refined petroleum products 20 + 21 Manufacture of chemicals and chemical products; manufacture of basic pharmaceutical products and pharmaceutical preparations 22 Manufacture of rubber and plastic products 23 Manufacture of other non-metallic mineral products 24 + 25 Manufacture of basic metals and fabricated metal products, except machinery and equipment 26 + 27 Manufacture of computer, electronic and optical products, manufacture of electrical equipment 28 Manufacture of machinery and equipment n.e.c. 29 + 30 Manufacture of motor vehicles, trailers, semi-trailers and other transport equipment 31 +32 Manufacture of furniture and other manufacturing 33 Repair and installation of machinery and equipment D Electricity, gas, steam and air conditioning supply E Water supply; sewerage, waste management and remediation activities F Construction G Wholesale and retail trade; repair of motor vehicles and motorcycles 45 Wholesale and retail trade and repair of motor vehicles and motorcycles 46 Wholesale trade, except of motor vehicles and motorcycles 47 Retail trade, except of motor vehicles and motorcycles 47.1 Retail sale in non-specialised stores 47.2 Retail sale of food, beverages and tobacco in specialised stores 47.3 Retail sale of automotive fuel in specialised stores 47.4 Retail sale of information and communication equipment in specialised stores 47.5 Retail sale of other household equipment in specialised stores 47.6 Retail sale of cultural and recreation goods in specialised stores 47.7 Retail sale of other goods in specialised stores 47.8 Retail sale via stalls and markets 47.9 Retail trade not in stores, stalls or markets H Transportation and storage 49 Land transport and transport via pipelines 50 Water transport 51 Air transport 52 Warehousing and support activities for transportation 53 Postal and courier activities I Accommodation and food service activities 55 Accommodation 56 Food and beverage service activities J Information and communication 58 Publishing activities 59 Motion picture, video and television programme production, sound recording and music publishing activities 60 Programming and broadcasting activities 61 Telecommunications 62 Computer programming, consultancy and related activities 62.0 Computer programming, consultancy and related activities 62.01 Computer programming activities 62.02 Computer consultancy activities 62.03 Computer facilities management activities 62.09 Other information technology and computer service activities 63 Information service activities K_X_K642 Financial and insurance activities excluding activities of holding companies (NACE Rev.2 642) 64.1+64.3+64.9 Financial service activities, except insurance and pension funding excluding activities of holding companies 65 Insurance, reinsurance and pension funding, except compulsory social security 66 Activities auxiliary to financial services and insurance activities L Real estate activities 68 Real estate activities 68.1 Buying and selling of own real estate 68.2 Renting and operating of own or leased real estate 68.3 Real estate activities on a fee or contract basis 68.31 Real estate agencies 68.32 Management of real estate on a fee or contract basis M Professional, scientific and technical activities 69 Legal and accounting activities 69.1 Legal activities 69.2 Accounting, bookkeeping and auditing activities; tax consultancy 70.1 Activities of head offices 70.2 Management consultancy activities 70.21 Public relations and communication activities 70.22 Business and other management consultancy activities 71 Architectural and engineering activities; technical testing and analysis 71.1 Architectural and engineering activities and related technical consultancy 71.11 Architectural activities 71.12 Engineering activities and related technical consultancy 71.2 Technical testing and analysis 72 Scientific research and development 72.1 Research and experimental development on natural sciences and engineering 72.11 Research and experimental development on biotechnology 72.19 Other research and experimental development on natural sciences and engineering 72.2 Research and experimental development on social sciences and humanities 73 Advertising and market research 73.1 Advertising 73.11 Advertising agencies 73.12 Media representation 73.2 Market research and public opinion polling 74 Other professional, scientific and technical activities 74.1 Specialised design activities 74.2 Photographic activities 74.3 Translation and interpretation activities 74.9 Other professional, scientific and technical activities n.e.c. 75 Veterinary activities N Administrative and support service activities 77 Rental and leasing activities 77.1 Renting and leasing of motor vehicles 77.11 Renting and leasing of cars and light motor vehicles 77.12 Renting and leasing of trucks 77.2 Renting and leasing of personal and household goods 77.21 Renting and leasing of recreational and sports goods 77.22 Renting of video tapes and disks 77.29 Renting and leasing of other personal and household goods 77.3 Renting and leasing of other machinery, equipment and tangible goods 77.31 Renting and leasing of agricultural machinery and equipment 77.32 Renting and leasing of construction and civil engineering machinery and equipment 77.33 Renting and leasing of office machinery and equipment (including computers) 77.34 Renting and leasing of water transport equipment 77.35 Renting and leasing of air transport equipment 77.39 Renting and leasing of other machinery, equipment and tangible goods n.e.c. 77.4 Leasing of intellectual property and similar products, except copyrighted works 78 Employment activities 78.1 Activities of employment placement agencies 78.2 Temporary employment agency activities 78.3 Other human resources provision 79 Travel agency, tour operator and other reservation service and related activities 79.1 Travel agency and tour operator activities 79.11 Travel agency activities 79.12 Tour operator activities 79.9 Other reservation service and related activities 80 Security and investigation activities 80.1 Private security activities 80.2 Security systems service activities 80.3 Investigation activities 81 Services to buildings and landscape activities 81.1 Combined facilities support activities 81.2 Cleaning activities 81.21 General cleaning of buildings 81.22 Other building and industrial cleaning activities 81.29 Other cleaning activities 81.3 Landscape service activities 82 Office administrative, office support and other business support activities 82.1 Office administrative and support activities 82.11 Combined office administrative service activities 82.19 Photocopying, document preparation and other specialised office support activities 82.2 Activities of call centres 82.3 Organisation of conventions and trade shows 82.9 Business support service activities n.e.c. 82.91 Activities of collection agencies and credit bureaus 82.92 Packaging activities 82.99 Other business support service activities n.e.c.. Special aggregates B_TO_N Business economy excluding NACE Rev.2 642 activities of holding companies B_TO_E Industry ICT_M ICT Manufacturing (NACE Rev.2 261+262+263+264+268) G_TO_N_X_K642 Services of the business economy excluding NACE 642 activities of holding companies ICT_T ICT total (NACE Rev.2261+262+263+264+268+951+465+582+61+62+631) ICT_S ICT services (NACE Rev.2: : 951+465+582+61+62+631) ICT_W ICT wholesale (NACE Rev.2 465) Level of breakdown by legal status 1. Personally owned and no limit to personal liability 2. Private or publicly quoted joint stock companies with limited liability for those owning shares 3. Personally owned limited and unlimited liability partnerships. Included are also other level forms such as co-operatives, associations etc. 4. All of the legal forms Preliminary data on deaths has to be sent 18 months after the end of the reference year. Annual preliminary results on enterprise deaths, broken down by employee size class listed in Annex IX Section 5 paragraphs 1 and 2 of European Parliament and Council Regulation (EC) No 295/2008 concerning structural business statistics Series 9D Series name Annual preliminary results on enterprise deaths broken down by employee size class First reference year 2006 for characteristics 11 93 0, 16 93 0 and 16 93 1 Frequency Annual Activity coverage NACE Rev.1.1 Sections C to K for reference years 2006-2007 NACE Rev.2 Sections B to N for the data to be provided from the reference year 2008 onwards Characteristics Characteristics of Annex IX Section 5 paragraph 1 11 93 0 Number of deaths of enterprises in t Characteristics of Annex IX Section 5 paragraph 2 16 93 0 Number of persons employed in the population of deaths in t 16 93 1 Number of employees in the population of deaths in t Level of activity breakdown Level of breakdown by size classes Number of employees: Zero, Between 1 and 4, Between 5 and 9, 10 or more, Total Preliminary data on deaths has to be sent 18 months after the end of the reference year. (1) Characteristic 16 12 0 Number of unpaid persons employed can be transmitted by the reporting Authorities. If not provided, it will be calculated as the difference between the values provided for the variables 16 11 0 and 16 13 0. The data will be considered confidential if either 16 11 0 or 16 13 0 or both are confidential. (2) Characteristic 16 12 0 Number of unpaid persons employed can be transmitted by the reporting Authorities. If not provided, it will be calculated as the difference between the values provided for the variables 16 11 0 and 16 13 0. The data will be considered confidential if either 16 11 0 or 16 13 0 or both are confidential. (3) Characteristic 16 12 0 Number of unpaid persons employed can be transmitted by the reporting Authorities. If not provided, it will be calculated as the difference between the values provided for the variables 16 11 0 and 16 13 0. The data will be considered confidential if either 16 11 0 or 16 13 0 or both are confidential. (4) Characteristic 16120 Number of unpaid persons employed can be transmitted by the reporting Authorities. If not provided, it will be calculated as the difference between the values provided for the variables 16110 and 16130. The data will be considered confidential if either 16110 or 16130 or both are confidential. (5) Characteristic 16 12 0 Number of unpaid persons employed can be transmitted by the reporting Authorities. If not provided, it will be calculated as the difference between the values provided for the variables 16 11 0 and 16 13 0. The data will be considered confidential if either 16 11 0 or 16 13 0 or both are confidential. (6) This data should not be provided for the reporting country. (7) This data should not be provided for the reporting country. ANNEX II Changes to regulation no xx of the european parliament and the council concerning structural business statistics resulting from the revision of the CPA Annex V of Regulation No 295/2008 of the European Parliament and the Council is amended as follows 1. Section 4 paragraph 3 (g) is replaced with Code Title Enterprises/ business concerned Structural data 11 11 0 Number of enterprises (1, 2, 3, 4) 11 11 1 Number of enterprises broken down by legal status (1, 2, 3, 4) 11 11 2 Number of enterprises broken down by size class of gross premiums written (1, 2, 3) 11 11 3 Number of enterprises broken down by size class of gross technical provisions (1) 11 11 5 Number of enterprises broken down by country of residence of the parent enterprise (1, 2, 3, 4) 11 41 0 Total number and location of branches in other countries (1, 2, 3) Accounting data/technical part of the profit and loss account 32 11 4 Gross premiums written broken down by legal status (1, 2, 4, 5, 6) 32 11 5 Gross direct premiums written broken down according to the country of residence of the parent enterprise (1, 2, 5, 6) 32 11 6 Gross reinsurance premiums accepted, written premiums broken down according to the country of residence of the parent enterprise (1, 2, 4, 6) 32 18 2 Reinsurers' share of gross premiums written broken down according to the country of residence of the parent enterprise (1, 2, 4, 5, 6) 32 16 0 Other items in the technical account, gross amount (1, 2, 4, 5, 6) 32 18 0 Reinsurance balance (1, 2, 4, 5, 6) 32 18 8 Reinsurers' share of the gross amount of other items in the technical account (1, 2, 4, 5, 6) Accounting data/non-technical part of the profit and loss account 32 19 0 Sub-total II (net balance of the technical account) (3) Additional data relating to the profit and loss account 32 61 4 External expenses on goods and services (1, 2, 3, 4) 13 31 0 Personnel costs (1, 2, 3, 4) 32 61 5 External and internal claims management expenses (1, 2, 4, 5, 6) 32 61 6 Acquisition costs (1, 2, 4, 5, 6) 32 61 7 Administrative expenses (1, 2, 4, 5, 6) 32 61 8 Gross other technical charges (1, 2, 4, 5, 6) 32 61 9 Investment management charges (1, 2, 4, 5, 6) 32 71 1 Income from participating interests (1, 2, 4, 5, 6) 32 71 3 Income from land and buildings (1, 2, 4, 5, 6) 32 71 4 Income from other investments (1, 2, 4, 5, 6) 32 71 5 Value re-adjustments on investments (1, 2, 4, 5, 6) 32 71 6 Gains on the realisations of investments (1, 2, 4, 5, 6) 32 72 1 Investment management charges, including interest (1, 2, 4, 5, 6) 32 72 2 Value adjustments on investments (1, 2, 4, 5, 6) 32 72 3 Losses on the realisations of investments (1, 2, 4, 5, 6) Data by product based on CPA 33 12 1 Reinsurers share of gross direct premiums written by product (based on CPA) (1, 2, 5, 6) Data on internationalisation (geographical breakdown of the business written under the right of establishment) 34 31 1 Gross direct premiums written by product (based on CPA) and by Member State (1, 2, 5, 6) Data on internationalisation (geographical breakdown of the business written under the right of freedom to provide services) 34 32 1 Gross direct premiums written by product (based on CPA) and by Member State (1, 2, 5, 6) 2. Section 4 paragraph 4 (d) is replaced with Code Title Enterprises/ business concerned Comments Accounting data/technical part of the profit and loss account 32 13 2 Gross payments in respect of claims incurred in the current accounting year (2, 4, 6) International activities (in general) 34 12 0 Geographical breakdown of gross reinsurance premiums accepted, premiums written (1, 2, 4, 5, 6) 34 13 0 Geographical breakdown of reinsurers' share of gross premiums written (1, 2, 4, 5, 6) Data on the balance sheet (assets/liabilities) 36 11 2 Land and buildings (current value) (1, 2, 3, 4) 36 12 3 Investments in affiliated enterprises and participating interests (current value) (1, 2, 3, 4) 36 13 8 Other financial investments (current value) (1, 2, 3, 4) 36 21 0 Investments for the benefit of life-assurance policyholders who bear the investment risk  land and buildings (1, 3) 36 22 0 Investments for the benefit of life-assurance policyholders who bear the investment risk  other financial investments (1, 3) 37 10 1 Total capital and reserves, broken down by legal status (1, 2, 3, 4) 37 33 3 Gross provision for outstanding claims related to direct business, by product (based on CPA) (2, 6) Residual data 39 10 0 Number of contracts outstanding at the end of the accounting year, relating to direct business for all individual life insurance contracts and for the following products: Non-linked life insurance services, and CPA 65.12.1, 65.12.4 and 65.12.5 (1, 2, 5, 6) 39 20 0 Number of insured persons at the end of the accounting year, relating to direct business for all group life insurance contracts and for the following product: CPA 65.12.1 (1, 2, 5, 6) 39 30 0 Number of insured vehicles at the end of the accounting year, relating to direct business, for the following product: CPA 65.12.2 (2, 6) Optional 39 40 0 Gross insured sum at the end of the accounting year, relating to direct business, for the following products: Non-linked life insurance and Capital redemption insurance services (1, 5) Optional 39 50 0 Number of claims incurred during the accounting year, relating to direct business, for the following product: CPA 65.12.2 (2, 6) Optional